


EXHIBIT 10.8
















SALE AGREEMENT


By and Between


American Service Insurance Company, Inc., an Illinois corporation


(Seller)


and


150 Northwest Point LLC,
a Delaware limited liability company


(Purchaser)






--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I
PURCHASE AND SALE
1


1.1


Agreement of Purchase and Sale
1


1.2


Payment of Purchase Price
2


1.3


Deposit
2


1.4


Earnest Money Provisions
2


1.5


Independent Contract Consideration
3


 
 
 
ARTICLE II
TITLE AND SURVEY: ASIC LEASE
3


2.1


Title Commitment
3


2.2


Title Examination
4


2.3


Pre Closing "Gap" Title Defects
5


2.4


Permitted Exceptions
5


2.5


ASIC Lease
6


 
 
 
ARTICLE III
REVIEW OF PROPERTY
6


3.1


Right of Inspection
6


3.2


Right of Termination
7


 
 
 
ARTICLE IV
CLOSING
8


4.1


Time and Place
8


4.2


Seller's Obligations at Closing
8


4.3


Purchaser's Obligations at Closing
9


4.4


Credits and Prorations
10


4.5


Transaction Taxes and Closing Costs
14


4.6


Conditions Precedent to Obligation of Purchaser
14


4.7


Conditions Precedent to Obligation of Seller
15


 
 
 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
16


5.1


Representations and Warranties of Seller
16


5.2


Knowledge Defined
18


5.3


Covenants of Seller
19


5.4


Representations and Warranties of Purchaser
21


5.5


Purchaser's Knowledge Defined
22


5.6


Survival of Purchaser's Representations and Warranties
22


 
 
 
ARTICLE VI
DEFAULT
23


6.1


Default by Purchaser
23


6.2


Default by Seller
23


6.3


Recoverable Damages
23


 
 
 
ARTICLE VII
RISK OF LOSS
24


7.1


Minor Damage
24


7.2


Major Damage
24


7.3


Definition of "Major" Loss or Damage
24







--------------------------------------------------------------------------------




ARTICLE VIII
BROKERAGE AND INDEMNIFICATION
25


8.1


Brokerage Commissions
25


 
 
 
ARTICLE IX
DISCLAIMERS AND WAIVERS
25


9.1


No Reliance on Documents
25


9.2


AS IS SALE; DISCLAIMERS
25


9.3


Survival of Disclaimers
27


 
 
 
ARTICLE X
MISCELLANEOUS
27


10.1


Confidentiality
27


10.2


Public Disclosure
27


10.3


Assignment
27


10.4


Notices
28


10.5


Modifications
29


10.6


Entire Agreement
29


10.7


Further Assurances
29


10.8


Counterparts
29


10.9


Facsimile Signatures
29


10.10


Severability
29


10.11


Applicable Law
29


10.12


No Third Party Beneficiary
30


10.13


Captions
30


10.14


Construction
30


10.15


Recordation
30


10.16


Attorneys' Fees and Costs
30


10.17


Governmental Approvals
30


10.18


Limitation of Liability
30


10.19


Saturdays, Sundays, Holidays
31







--------------------------------------------------------------------------------




SALE AGREEMENT


THIS SALE AGREEMENT (this "Agreement") is made as of April 5, 2012 (the
"Effective Date") by and between American Service Insurance Company, Inc., an
Illinois corporation (the "Seller") and 150 Northwest Point LLC, a Delaware
limited liability company (the "Purchaser").



--------------------------------------------------------------------------------





Seller desires to sell, and Purchaser desires to purchase, the following
(collectively, the "Property"): (i) fee simple title to certain improved real
property located in Elk Grove Village, Illinois, commonly known as 150 Northwest
Point Boulevard and legally described on Exhibit A attached hereto together with
all of Seller's right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller's right, title and
interest in and to the streets, alleys and right-of-ways which abut such real
property, and any easement rights, air rights, subsurface rights, development
rights and water rights appurtenant to such real property (the "Land"); (ii) all
of Seller's right, title and interest in and to the buildings, structures,
fixtures, systems and other improvements affixed to or located on the Land,
excluding fixtures owned by tenants (collectively the "Improvements") (the Land
and the Improvements are referred to together hereinafter as the "Real
Property"); (iii) all of Seller's right, title and interest in and to tangible
personal property located upon the Land or within the Improvements, excluding
those items of personal property owned by Seller listed on Exhibit J attached
hereto and excluding cash, computers, software, and all items of personal
property owned by the property manager and located in the management office for
the Property and all items of personal property owned by tenants or other
occupants of the Real Property, located on and used exclusively in connection
with the operation of the Land and the Improvements (collectively, the "Personal
Property"); (iv) all of Seller's right, title and interest in and to all leases,
licenses and occupancy agreements covering all or any portion of the Real
Property, to the extent they are in effect on the date of the Closing (as
defined in Section 4.1), including all rents, security deposits and all related
guaranties (collectively, the "Leases"); (v) all of Seller's right, title and
interest in and to all Assumed Operating Agreements (as defined in Section
5.4(d)); and (vi) all of Seller's right, title, and interest in and to all
assignable existing permits, licenses, approvals, warranties, and authorizations
issued by any governmental authority in connection with the Property, in each
case to the extent they are in effect as of the date of the Closing and
transferrable (the "Licenses and Permits"), and all of Seller's right, title,
and interest in and to the right to use the name "150 Northwest Point"
(collectively, the "Intangibles"). No later than five (5) days prior to the
expiration of the Inspection Period (as hereinafter defined), Seller shall
provide Purchaser a written inventory listing the Personal Property located at
the Real Property.


NOW, THEREFORE, in consideration of and in reliance upon the above recitals, the
terms, covenants and conditions contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:


ARTICLE I PURCHASE AND SALE


1.1 Agreement of Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller agrees to sell the Property to Purchaser, and Purchaser agrees
to purchase the Property, for a purchase price equal to Thirteen Million Nine
Hundred Seventy-Five Thousand and No/100 Dollars ($13,975,000.00), subject to
such prorations and adjustments as provided in this Agreement (the "Purchase
Price").


1.2 Payment of Purchase Price. The Purchase Price shall be payable in full at
Closing (as defined below) by wire transfer of immediately available funds to a
bank account designated by Seller in writing to the Escrow Agent (as defined in
Section 1.3 hereof) prior to the Closing.


1.3 Deposit. Within (2) business days after the Effective Date, Purchaser shall
deposit with First American Title Insurance Company (the "Escrow Agent" or
"Title Company"), having its office at 30 North LaSalle Street, Chicago,
Illinois 60602, Attention: Dick Seidel, the sum of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) (the "Initial Deposit") in good funds, by
federal wire transfer pursuant to the wiring




--------------------------------------------------------------------------------




instructions attached hereto as Exhibit H. Within two (2) business day after the
expiration of the Inspection Period (as defined in Section 3.1), Purchaser shall
deposit the sum of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00)
(the "Additional Deposit"; the Initial Deposit and the Additional Deposit
together with all interest earned thereon, are referred to as the "Deposit") in
good funds, by federal wire transfer pursuant to the wiring instructions
attached hereto as Exhibit H. The Escrow Agent shall hold the Deposit in an
interest-bearing account reasonably acceptable to Seller and Purchaser, in
accordance with the terms and conditions of this Agreement. All interest on such
sum shall be deemed income of Purchaser. The Deposit shall be distributed in
accordance with the terms of this Agreement. The failure of Purchaser to timely
deliver the Initial Deposit or the Additional Deposit hereunder shall be a
material default, and shall entitle Seller, at Seller's sole option, to
terminate this Agreement immediately, and in the event Seller so elects to
terminate this Agreement, the Deposit, if any, shall be promptly returned to
Purchaser.


1.4     Earnest Money Provisions.


(a) Investment and Use of Funds. The Escrow Agent shall invest the Deposit in
interest-bearing accounts satisfactory to Purchaser and Seller, shall not
commingle the Deposit with any funds of the Escrow Agent and shall promptly
provide Purchaser and Seller with confirmation of the investments made.
Notwithstanding the foregoing, the Escrow Agent may commingle the Deposit with
other funds prior to the Escrow Agent's receipt of any required investment
instructions. If the Closing under this Agreement occurs, the Escrow Agent shall
apply the Deposit against the Purchase Price due Seller at Closing.


(b) In the event Purchaser's terminates this Agreement on or before the last day
of the Inspection Period in accordance with Section 3.2 hereof and Purchaser
delivers a copy of such notice of termination to the Escrow Agent, Escrow Agent
shall be irrevocably obligated to release the Deposit to Purchaser without the
need for any joint order or other direction of the parties.


(c) Strict Joint Order. In the event Purchaser elects not to terminate this
Agreement, then after the expiration of the Inspection Period, except as may be
required by a court order, other than the application of the Deposit against the
Purchase Price due Seller at Closing, the Deposit shall be released solely upon
the joint instruction of Purchaser and Seller.


(d) Interpleader. Subject to Section 1.4(b) hereof, Seller and Purchaser agree
that in the event of any controversy regarding the Deposit arises after the
expiration of the Inspection Period, unless written instructions from Seller and
Purchaser are received by the Escrow Agent directing the Deposit's disposition,
the Escrow Agent shall not take any action, but instead shall await the
disposition of any proceeding relating to the Deposit or, at the Escrow Agent's
option, the Escrow Agent may interplead all parties and deposit the Deposit with
a court of competent jurisdiction in which event the Escrow Agent may recover
all of its court costs and reasonable attorneys' fees. Seller or Purchaser,
whichever loses in any such interpleader action, shall be solely obligated to
pay such costs and fees of the Escrow Agent, as well as the costs of the
interpleader, and the reasonable attorneys' fees of the prevailing party in
accordance with the other provisions of this Agreement.


(e) Liability of Escrow Agent. The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Purchaser resulting from the Escrow
Agent's mistake of law respecting the Escrow Agent's scope or nature of its
duties. Seller and Purchaser shall jointly and severally indemnify and hold the
Escrow Agent hannless from and against all costs, claims and expenses, including
reasonable attorneys' fees, incurred in connection with the performance of the
Escrow Agent's duties hereunder, except with respect to actions or omissions
taken or made by the Escrow Agent in bad faith, in disregard of this Agreement
or involving negligence on the part of the Escrow Agent.






--------------------------------------------------------------------------------




Escrow Agent shall execute this Agreement solely for the purpose of being bound
by the provisions of Sections 1.3 and 1.4 hereof.


1.5 Independent Contract Consideration. Immediately prior to the execution of
this Agreement, Purchaser paid one (1) dollar ($1.00) (the "Independent Contract
Consideration") to Seller, which amount Seller and Purchaser hereby bargained
for and agreed to as consideration for Seller's execution and delivery of this
Agreement. The Independent Contract Consideration is non-refundable and in
addition to any other payment or deposit required by this Agreement, and Seller
shall retain the Independent Contract Consideration notwithstanding any other
provision of this Agreement to the contrary.


ARTICLE II
TITLE AND SURVEY; ASIC LEASE


2.1 Title Commitment and Survey. Within two (2) business days following the
Effective Date, Seller shall deliver to Purchaser a title insurance commitment
issued by the Title Company for the issuance of a 2006 ALTA Owner's Title Policy
covering the Real Property (the "Title Commitment") together with copies of each
of the Schedule A and Schedule B underlying title documents and/or exceptions
set forth therein and a survey of the Real Property (the "Existing Survey").
Within ten (10) business days following the Effective Date, Seller shall deliver
to Purchaser an update of the Existing Survey made in accordance with the
current Minimum Standard Detail Requirements for ALTA/ACSM Title Land Surveys,
jointly established and adopted by ALTA and NSPS and includes Items 1, 2, 3, 4,
6, 7, 8, 9, 10, 11(a), 14, 16, 17, 18 and 21 of Table A (the "Survey"). In the
event the Survey is not delivered within such ten (10) business day period, the
Title Exam Deadline (as hereinafter defined) shall be extended for one day for
each day of such delay until such date that the Survey is delivered to
Purchaser. Costs of the Title Commitment and Survey shall be paid as provided in
Section 4.5 below.


2.2 Title Examination. Purchaser shall have until April 27, 2012 (the "Title
Exam Deadline") to notify Seller in writing (the "Title Notice") which
exceptions to title (including matters disclosed by the Existing Survey or the
Survey), if any, will not be accepted by Purchaser. Any exception to title or
matter disclosed in the Title Commitment, the Existing Survey, or the Survey to
which Purchaser does not object by the Title Exam Deadline shall be deemed
Permitted Exceptions (as defined in Section 2.4 hereof). If Purchaser gives
Seller a Title Notice on or prior to the Title Exam Deadline, Seller shall have
the right, but not the obligation, to attempt to remove, satisfy or otherwise
cure any such exceptions or matters identified in such Title Notice, except for
the Must Removes (as hereinafter defined). Within two (2) business days after
receipt of Purchaser's Title Notice ("Seller's Notice Period"), Seller shall
give written notice to Purchaser stating either (a) that Seller will remove such
objectionable exceptions or matters from title on or before the Closing (as
defined in Section 4.1 hereof); provided that Seller may extend the Closing Date
(as defined in Section 4.1 hereof) for such period as shall be required to
effect such cure, but not beyond thirty (30) days; or (b) that Seller elects not
to cause such objectionable exceptions or matters to be removed. If Seller fails
to give written notice of its election within Seller's Notice Period, Seller
shall be deemed to have elected not to attempt to cure the exceptions or matters
objected to in such Title Notice. The procurement by Seller of a commitment for
the issuance of the Title Policy (as defined in Section 4.6(e) hereof) or an
endorsement thereto (in a form reasonably acceptable to Purchaser) insuring
Purchaser against any title exception or matter which was properly objected to
by Purchaser in a Title Notice pursuant to this Section 2.2 shall be deemed a
cure by Seller of such disapproval. If Seller gives Purchaser notice under
clause (b) above, then Purchaser shall have the right to terminate this
Agreement upon written notice to Seller given within five (5) business days
after the expiration of the Seller's Notice Period, and in such event the
Deposit shall be promptly returned to Purchaser. If Seller gives Purchaser
notice under clause (b) above or fails to give Purchaser such a notice, and
Purchaser fails to terminate this Agreement on or prior to the expiration of the
Inspection Period, then such objectionable exceptions or matters will be deemed
to constitute Permitted Exceptions, except for any Must Removes. If this
Agreement is terminated pursuant to the foregoing provisions of this Section
2.2, then neither party shall have any further rights or obligations hereunder
(except for those obligations of a party that expressly survive the termination
of this Agreement), the Deposit shall be returned to Purchaser and each party
shall bear its own costs incurred hereunder. Notwithstanding the foregoing or
anything in Sections 2.3 or 2.4 to the contrary, (a) any "Must Removes" (as
defined below) shall not be Permitted Exceptions hereunder (and Purchaser shall
not be required to notify Seller of its




--------------------------------------------------------------------------------




objection thereto) and (b) at Closing, Seller shall cause the Must Removes to be
released of record, deleted from the Title Policy or insured over by the Title
Company pursuant to an endorsement reasonably satisfactory to Purchaser. For the
purposes of this Section 2.2, the term "Must Removes" shall mean (i) the
mortgage and other instruments securing Seller's mortgage loan which encumbers
the Property, (ii) any judgment liens against Seller in the amount of $100,000
or less, and (iii) any tax or mechanic's lien which encumbers the Property and
was created by or results from the acts or omissions of Seller except for (x)
the lien of real estate taxes and assessments not due and payable and (y)
mechanic's liens arising out of tenant improvement work (i) being performed by a
tenant under such tenant's Lease so long as such tenant has an obligation to
remove said lien or indemnify the landlord with respect to such lien pursuant to
its Lease, and (ii) being performed by Seller as landlord under the Leases, for
which Purchaser is responsible or shall receive a credit against the Purchase
Price pursuant to Section 4.4(b)(v) hereof. In no event shall Must Removes be
considered Permitted Exceptions.


2.3 Pre Closing "Gap" Title Defects. Purchaser shall have the right to object to
any Material Exceptions (as defined below) by giving written notice (the "Gap
Notice") of the Material Exceptions to which Purchaser is objecting within three
(3) business days after receiving written notice of such new matter. If
Purchaser does not object to any such Material Exception by giving a timely Gap
Notice as herein provided, such Material Exception shall be a Permitted
Exception except for any Must Removes. If Purchaser sends a Gap Notice to
Seller, Seller shall have three (3) business days after receipt of the Gap
Notice to notify Purchaser (i) that Seller will remove such objectionable
exceptions from title on or before the Closing; provided that Seller may extend
the Closing Date for such period as shall be required to effect such cure, but
not beyond thirty (30) days; or (ii) that Seller elects not to cause such
exceptions to be removed. If Seller fails to give written notice of its election
within such three (3) business day period, Seller shall be deemed to have
elected not to attempt to cure the exception or matter objected to in a Gap
Notice. The procurement by Seller of a commitment for the issuance of the Title
Policy, or an endorsement thereto (in a form reasonably acceptable to Purchaser)
insuring Purchaser against any title exception or matter which was properly
objected to by Purchaser in a Gap Notice pursuant to this Section 2.3 shall be
deemed a cure by Seller of such disapproval. If Seller gives Purchaser notice
under clause (ii) above or fails to give Purchaser such a notice, Purchaser
shall have five (5) business days in which to notify Seller that (x) Purchaser
will nevertheless proceed with the purchase of the Property, in which case title
to the Property shall be subject to such exceptions (i.e., such exceptions will
be deemed to constitute Permitted Exceptions), or (y) Purchaser will terminate
this Agreement. If Purchaser fails to give written notice of its election within
such five (5) business day period, then Purchaser shall be deemed to have
elected clause (x) above. If this Agreement is terminated pursuant to the
provisions of this Section 2.3, then neither party shall have any further rights
or obligations hereunder (except for those obligations of a party that expressly
survive the termination of this Agreement), the Deposit shall be returned to
Purchaser and each party shall bear its own costs incurred hereunder. As used
herein, "Material Exception" shall mean any exception to title or matter shown
on any amendment to the Title Commitment or revisions to the Survey issued after
the expiration of the Inspection Period (a) that was not disclosed on the latest
version of the Title Commitment received by Purchaser at least five (5) business
days prior to the expiration of the Inspection Period, the Existing Survey, or
the latest version of the Survey received by Purchaser at least five (5)
business days prior to the expiration of the Inspection Period or that did not
exist prior to the expiration of the Inspection Period, and (b) is not a
Permitted Exception hereunder.


2.4 Permitted Exceptions. For purposes of this Agreement, the "Permitted
Exceptions" are and mean: (i) those matters that are or have become Permitted
Exceptions pursuant to Section 2.2 or 2.3 hereof; (ii) the rights of tenants
under the Leases, as tenants only, with no options to purchase or rights of
first offer or refusal to purchase the Property; (iii) the lien of all ad
valorem real estate taxes and assessments not due and payable as of the Closing
Date, subject to adjustment as herein provided; (iv) local, state and federal
laws, ordinances or governmental regulations, including but not limited to,
building and zoning laws, ordinances and regulations, now or hereafter in effect
relating to the Property, except for any violation of the foregoing; and (v)
matters that have arisen as a result of acts done or suffered by or through
Purchaser.


2.5 ASIC Lease. Prior to the expiration of the Inspection Period, Purchaser, as
landlord, and Seller, as tenant, shall finalize the form of that certain lease
for 30,552 rentable square feet located on the 3rd floor of the Property which
shall be in form and substance reasonably acceptable to Purchaser and Seller and
shall




--------------------------------------------------------------------------------




provide for the following: (i) commencement on the date of the Closing
("Commencement"); (ii) a term of five (5) years; (iii) annual rent of $21.00
gross per rentable square foot with a 2012 base year and three percent (3%)
annual increases plus electricity usage to be billed to tenant on a pro rata
basis; (iv) no tenant improvement allowance or commissions; (v) notwithstanding
clause (iii) above, rent abatement for five (5) months upon Commencement,
provided, tenant shall be responsible for payment of all utilities during such
abatement period, (vi) that for so long as Purchaser maintains training rooms on
the first (1st) floor of the Property, Purchaser shall provide access to such
training rooms as requested by Seller, subject to any conditions set forth in
the lease, (vii) a guaranty from Atlas Financial Holdings, Inc. ("Atlas"), an
affiliate of Seller, unconditionally and irrevocably guaranteeing the payment
and performance of Seller's obligations under the lease, and (viii) an
unconditional, standby and irrevocable, self-renewing letter of credit in the
amount of Three Hundred Twenty Thousand Seven Hundred Ninety Six and No/100
Dollars ($320,796.00), in form and substance reasonably approved by Purchaser,
as security for the full and faithful performance of every provision of the
lease to be performed by Seller throughout the term of the lease (the "ASIC
Lease"). The ASIC Lease shall replace any existing lease with Atlas (the
"Existing Lease") in effect as of the Effective Date and the Existing Lease
shall be terminated and of no further force or effect as of the Closing. At the
Closing, Purchaser shall pay to Seller $7,670 as a lump sum as consideration for
any costs associated with relocating Seller at the Property pursuant to the ASIC
Lease. Purchaser and Seller shall execute the ASIC Lease as of the date of
Closing.


ARTICLE III REVIEW OF PROPERTY


3.1 Right of Inspection. During the period (the "Inspection Period") beginning
on the Effective Date and ending at 5:00p.m. Chicago, Illinois time on May 7,
2012. Purchaser shall have the right to make a physical inspection of the Real
Property, including an inspection of the environmental condition thereof
pursuant to the terms and conditions of this Agreement, and to examine documents
and files located at the Real Property or delivered by Seller to Purchaser in
connection with this Agreement concerning the leasing, maintenance and operation
of the Property (collectively, the "Property Information"), but excluding
internal memoranda, financial projections, appraisals and similar proprietary,
confidential or privileged information (collectively, the "Confidential
Documents").


Purchaser understands and agrees that any on site inspections of the Real
Property shall occur at reasonable times agreed upon by Seller and Purchaser
after not less than 24 hours' prior notice to Seller which notice shall include
the dates of such entries, the work to be performed, and the names of the
parties entering the Property. Such inspections shall be conducted so as not to
interfere unreasonably with the use of the Property by Seller or their tenants
or other occupants of the Property. Seller reserves the right to have a
representative present during any such inspections. If Purchaser desires to do
any invasive testing at the Real Property, Purchaser shall do so only after
notifying Seller and obtaining Seller's prior written consent thereto, which
consent may be withheld by Seller in its sole discretion and may be subject to
any terms and conditions imposed by Seller in its sole discretion. Purchaser
shall promptly restore the Property to its condition prior to any such
inspections or tests, at Purchaser's sole cost and expense. Purchaser shall keep
the Property free and clear of all mechanics', materialmen's and other liens
resulting from its or its agents' or independent contractors' activities with
respect to the Property. Purchaser agrees to protect, indemnify, defend and hold
Seller, and Seller's partners, members, and their respective agents, independent
contractors and employees harmless from and against any and all claims for
liabilities, liens, losses, costs, expenses (including reasonable attorneys'
fees), damages or injuries arising out of or resulting from the inspection of
the Property by Purchaser or its agents or independent contractors (excluding
any damages arising from the mere discovery of an adverse condition affecting
the Property), and notwithstanding anything to the contrary in this Agreement,
such obligation to indemnify and hold harmless Seller, and Seller's partners,
members, and their respective agents, independent contractors and employees
shall survive Closing or any termination of this Agreement. Purchaser shall not
have the right to contact any tenant, occupant, vendor, contractor, property
manager or asset manager of the Property without in each case first obtaining
the prior consent of Seller thereto. In addition, Seller, at Seller's election,
shall be entitled to have a representative on any telephone call or other such
contact made by Purchaser and to be present at any meeting between Purchaser and
any of said parties. Purchaser shall keep in force during the term hereof, and
shall cause all agents and consultants retained by Purchaser in connection with
any investigation of the Property to have during the performance of their




--------------------------------------------------------------------------------




work, at no expense to Seller, commercial liability insurance, including public
liability and property damage insurance, in the amount of at least $1,000,000,
combined single limit for personal injuries or death of persons or property
damage occurring in or about the Property, as well as workers' compensation
insurance with limits in accordance with applicable laws. All such insurance
shall: (a) name Seller as an additional insured; (b) specifically cover the
liability assumed by Purchaser under this Agreement; (c) be issued by an
insurance company reasonably acceptable to Seller; and (d) be primary and
noncontributory with any insurance which may be carried by Seller. Purchaser
shall deliver said policy or policies or certificates thereof to Seller prior to
commencing any entry upon the Property, and renewals thereof at least thirty
(30) days before the expiration date thereof. Purchaser's compliance with the
provisions of this Section shall not limit Purchaser's liability under any of
the other provisions of this Agreement.


In the event that the Closing hereunder shall not occur for any reason
whatsoever (other than Seller's default), Purchaser shall, upon Seller's
request, deliver to Seller, at no cost to Seller, and without representation or
warranty, the copies of all tests, reports and inspections of the Property
(provided the same do not restrict such delivery to a third party), made and
conducted by or for the benefit of Purchaser.


3.2 Right of Termination. If for any reason or no reason Purchaser determines
that the Property, or any aspect thereof, is unsuitable for Purchaser's
acquisition, Purchaser shall have the right to terminate this Agreement by
giving written notice thereof to Seller prior to the expiration of the
Inspection Period. If Purchaser gives such notice of termination on or prior to
the expiration of the Inspection Period, then this Agreement shall terminate and
neither party shall have any further rights or obligations hereunder (except for
those obligations that expressly survive the termination of this Agreement), the
Deposit shall be returned to Purchaser and each party shall bear its own costs
incurred hereunder. If Purchaser fails to give Seller a notice of termination
prior to the expiration of the Inspection Period, Purchaser shall be deemed to
have waived its right to terminate this Agreement under this Section 3.2.


ARTICLE IV CLOSING


4.1 Time and Place. The consummation of the transaction contemplated hereby (the
"Closing") shall be held on May 22, 2012, or sooner upon the mutual agreement of
Purchaser and Seller (the "Closing Date"), through an escrow administered by
Escrow Agent. At the Closing, Seller and Purchaser shall perform the obligations
set forth in, respectively, Section 4.2 and Section 4.3 hereof, the performance
of which obligations shall be concurrent conditions. The Purchase Price and all
documents shall be deposited with the Escrow Agent as escrowee.


4.2 Seller's Obligations at Closing. On the Closing Date, Seller shall deliver
in escrow to the Escrow Agent the following:


(a) a duly executed and acknowledged special warranty deed in the form attached
hereto as Exhibit B (the "Deed") subject only to the Permitted Exceptions;


(b)     a duly executed bill of sale and assignment in the form attached hereto
as
Exhibit C (the "Bill of Sale and Assignment");


(c) a notice (the "Tenant Notice"), which Purchaser shall send to the tenant
under each of the Leases promptly after the Closing, informing such tenant of
the transactions contemplated herein in a form reasonably acceptable to Seller
and Purchaser;


(d) A certificate certifying that all of the representations, warranties and
covenants made by Seller in this Agreement continue to be true and correct in
all materials respects as of the Closing Date;
(e) duly completed and signed real estate transfer tax declarations and other
state, county or municipal law, code or ordinance disclosures;






--------------------------------------------------------------------------------




(f) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Seller;


(g) a certificate in the form attached hereto as Exhibit D duly executed by
Seller stating that Seller is not a "foreign person" as defined in the Federal
Foreign Investment in Real Property Tax Act of 1980 (the "FIRPTA");


(h) such affidavits or documents as may be customarily and reasonably required
by the Title Company in order to issue the Title Policy, in a form reasonably
acceptable to Seller;


(i)     a closing and proration statement (the "Closing Statement");


(j) notices to vendors under the Assumed Operating Agreements, if required by
the terms of such Assumed Operating Agreements;


(k) either (x) a certificate issued by the Illinois Department of Revenue
stating that the withholding obligations under Section 9.02(d) do not apply, (y)
or an indemnification in form as satisfactory to Purchaser that indemnifies,
defends and holds harmless Purchaser with respect to all liabilities which may
be imposed upon Purchaser as a result of Section 9.02(d), any Seller's state
sales and use tax and unemployment insurance tax liability (the "Tax
Indemnity");


(1) the ASIC Lease executed by Seller and the guaranty of the ASIC Lease
executed by Atlas;


(m) such additional documents as shall be reasonably required to consummate the
transactions contemplated by this Agreement;


(n) originals of all estoppel certificates from each tenant on the Property,
substantially in the form attached as Exhibit E;


(o) a current rent roll as of Closing of all Leases, certified to Purchaser to
be true and correct in all material respects to the best of Seller's knowledge;
and


(p)     evidence of termination of all Operating Agreements, except for the
Assumed Operating Agreements.


Seller shall leave the following (but in all cases excluding any Confidential
Documents) at the management office for the Property (collectively, the
"Property Records"): (i) the original (or, if unavailable, copies of) Leases and
the Assumed Operating Agreements; (ii) to the extent in the possession or
control of Seller or the property manager at Closing, copies or originals of all
books and records of account, contracts, copies of correspondence with tenants
and suppliers, receipts for deposits, unpaid bills and other papers or documents
which pertain to the Property; (iii) all available licenses, permits,
warranties, and guarantees then in effect; (iv) to the extent any of such items
are in the possession or control of Seller or the property manager, at Closing,
all keys, access cards to, and combinations to locks and other security devices
located at the Property excepting those that will continue to be used by tenants
of the Property; and (v) all available plans and specifications and all
operation manuals. Seller shall cooperate with Purchaser after Closing to
transfer to Purchaser any Property Records stored electronically. Seller shall
have the right to make copies of Property Records and retain such copies after
the Closing. Each of Seller's and Purchaser's obligation under this Section 4.2
shall survive the Closing.


4.3 Purchaser's Obligations at Closing. On the Closing Date (and prior to 12:00
PM Chicago, Illinois time with respect to Section 4.3(a) below), Purchaser shall
deliver in escrow with the Escrow Agent the following:


(a) the Purchase Price, less the amount of the Deposit that is applied to the
Purchase Price, as increased or decreased by prorations and adjustments as
herein provided (including, without limitation, pursuant to Section 4.4 hereof),
in immediately available wire transferred funds;




--------------------------------------------------------------------------------






(b) counterparts of the Bill of Sale and Assignment, the Tenant Notice, the real
estate transfer tax declarations, the Closing Statement and the ASIC Lease;


(c) such evidence as the Title Company may reasonably require as to the
authority of the person or persons executing documents on behalf of Purchaser or
Purchaser's affiliates;


(d)     such affidavits as may be customarily and reasonably required by the
Title
Company to issue the Title Policy, in a form reasonably acceptable to Purchaser;
and


(e) such additional documents as shall be reasonably required to consummate the
transactions contemplated by this Agreement.


4.4 Credits and Prorations.


(a)     All income and expenses of the Property shall be apportioned as of 12:01
a.m., on the Closing Date, as if Purchaser was vested with title to the Property
during the entire day upon which Closing occurs. Such prorated items shall
include without limitation, the following:


(i)     all rents, electricity charges and other sums due under the Leases
(collectively, the "Rents"), if any, as and when collected;


(ii) all real estate taxes and assessments (including personal property taxes,
if any, on the Personal Property) affecting the Property as provided in Section
4.4(b)(ii) below;


(iii) all utility charges for which Seller is liable, if any, such charges to be
apportioned at Closing on the basis of the most recent meter reading occurring
prior to Closing (dated not more than thirty (30) days prior to Closing) or, if
unmetered, on the basis of a current bill for each such utility; and


(iv)     all amounts payable under the Assumed Operating Agreements;


(v) any other operating expenses or other items pertaining to the Property which
are customarily prorated between a purchaser and a seller in the county in which
the Property is located.


(b) In addition to and notwithstanding anything contained in Section 4.4(a)
hereof


(i) At Closing, (A) Seller shall, at Seller's option, either deliver to
Purchaser all security deposits together with interest required to be paid
thereon (collectively, the "Security Deposits") actually held by Seller pursuant
to the Leases or credit to the account of Purchaser the amount of such Security
Deposits and (B) Seller shall be entitled to receive and retain refundable cash
or other deposits posted with utility companies. At Closing, Seller shall, to
the extent assignable, assign (at Seller's cost, unless the Tenant is
responsible for the cost thereof under its Lease) to Purchaser any letters of
credit or other non-cash Security Deposits (to the extent such Security Deposits
have not been properly applied against delinquent Rents as provided in the
Leases) or, if such letters of credit or other non-cash security deposits are
not assignable, Seller shall reasonably cooperate with Purchaser to have them
re-issued in the name of Purchaser at Seller's cost. In the event that
post-Closing, such letters of credit or other non-cash Security Deposits have
not been transferred to Purchaser and Purchaser is entitled to draw thereon
pursuant to the terms of the applicable Lease, then at Purchaser's request,
Seller shall draw on such letters of credit or other non-cash Security Deposits
and immediately upon receipt transfer such funds to Purchaser, or take such
other actions post-Closing as are reasonably necessary to




--------------------------------------------------------------------------------




realize on such letters of credit pursuant to the terms of the Lease. The
obligations of Seller and Purchaser under this Section 4.4(b)(i) shall survive
the Closing until all Security Deposits have been assigned and transferred to
Purchaser.


(ii) Seller shall be responsible for real estate taxes assessed during calendar
year 2011 which are payable in calendar year 2012, real estate taxes for all
years prior to 2011 and real estate taxes for the portion of 2012 in which
Seller owned the Property. Purchaser shall be responsible for real estate taxes
for the portion of 2012 in which Purchaser owned the Property and real estate
taxes for all subsequent years. At Closing, Seller shall deposit with the Escrow
Agent the following funds to be held by Escrow Agent in an interest bearing
account: (x) $420,265 which is 45% of the actual 2010 real estate taxes
($951,265) ("Seller's 2011 Tax Funds") for payment of the 2011 second
installment real estate tax bill, (y) funds equal to the amount of Seller's
share of 2012 real estate taxes determined by multiplying the amount of the
actual 2010 real estate taxes ($951,265) by a fraction, the numerator of which
is the number of days in the calendar year for the period commencing on January
1, 2012 and ending on the day before the Closing Date, and the denominator of
which is 365 ("Seller's 2012 Tax Funds") for payment of the 2012 real estate
taxes (payable in 2013), and (z)
funds equal to the amount of $40,000, which is Seller's approximate portion of
the real estate taxes due under that certain Declaration of Covenants, Easements
and Restrictions dated June 25, 2001, as amended (the "Parking Garage
Agreement"), with the owner (the "Garage Owner") of the parking garage adjacent
to the Property and located at 50 Northwest Point (the "Parking Garage") plus
the amount of Seller's portion of the operating costs due under said agreement
and determined by the Garage Owner and Seller in accordance with the Parking
Garage Agreement ("Seller's Garage Funds"). All interest earned on such funds
shall be for the benefit of Seller. Upon receipt of the 2011 second installment
real estate tax bill, Purchaser shall promptly deliver the original bill to the
Escrow Agent with a copy to Seller.     Escrow Agent shall disburse Seller's
2011 Tax Funds for timely payment of the 2011 second installment real estate tax
bill and any excess Seller's 2011 Tax Funds shall be refunded to Seller and any
deficiency in Seller's 2011 Tax Funds shall be promptly paid to Escrow Agent by
Seller.     Upon receipt of the 2012 first installment real estate tax bill,
Purchaser shall promptly deliver the original bill to the Escrow Agent, with a
copy to Seller, together with funds sufficient to pay Purchaser's portion of the
bill. Escrow Agent shall disburse Seller's 2012 Tax Funds, together with said
Purchaser's funds, for timely payment of the 2012 first installment real estate
tax bill. Seller and Purchaser agree to re-prorate 2012 real estate taxes upon
receipt of the 2012 second installment real estate tax bill. Purchaser shall
promptly deliver the original 2012 second installment real estate tax bill to
the Escrow Agent, with a copy to Seller, together with funds sufficient to pay
Purchaser's portion of the bill. Escrow Agent shall disburse Seller's 2012 Tax
Funds, if any such funds are remaining, together with said Purchaser's funds,
for timely payment of the 2012 second installment real estate tax bill and any
excess Seller's 2012 Tax Funds shall be refunded to Seller and any deficiency in
Seller's 2012 Tax Funds shall be promptly paid to Escrow Agent by Seller. Upon
receipt of a statement of amounts due from the owner of the Property for its
portion of 2012 real estate taxes and operating costs for the Parking Garage
from the Garage Owner, Seller and Purchaser shall prorate said amounts between
Seller and Purchaser with respect to their respective periods of ownership.
Seller shall promptly deliver the statement to the Escrow Agent, together with a
statement of proration of such amounts prepared by Seller and Purchaser.
Purchaser shall deposit with Escrow Agent its share of said proration. Escrow
Agent shall disburse Seller's Garage Funds in the amount set forth on the
statement of proration, together with said Purchaser's funds, to the Garage
Owner, and any excess Seller's Garage Funds shall be refunded to Seller and any
deficiency in Seller's Garage Funds shall be promptly paid to Escrow Agent by
Seller. Any credit or refund paid to Seller by the Garage Owner related to real
estate taxes for 2011 and prior years for the Parking Garage shall be retained
by Seller. Seller shall pay the portion of any special assessments due and
payable prior to the Closing Date, and Purchaser shall pay the




--------------------------------------------------------------------------------




portion of any special assessments due and payable on and after the Closing
Date;


(iii) charges referred to in Section 4.4(a) hereof which are payable by any
tenant to a third party, shall not be apportioned hereunder (except as provided
in Section 4.4(b)(vii)), and Purchaser shall look solely to the tenant
responsible therefor for the payment of the same;


(iv) as to utility charges referred to in Section 4.4(a)(iii) hereof, Seller may
on notice to Purchaser elect to pay one or more or all of said items accrued to
the date hereinabove fixed for apportionment directly to the person or entity
entitled thereto, and to the extent Seller so elects, such item shall not be
apportioned hereunder, and Seller's obligation to pay such item directly in such
case shall survive the Closing; and


(v) unpaid and delinquent Rent (including, without limitation, Reimbursable
Tenant Expenses) shall not be prorated at Closing. Unpaid and delinquent Rent
collected by Seller and Purchaser after the Closing Date shall be delivered as
follows: (a) if Seller collects any unpaid or delinquent Rent for the Property,
Seller shall, within fifteen (15) days after Seller's receipt thereof, deliver
to Purchaser any such Rent which Purchaser is entitled to hereunder relating to
the period from and after Closing Date, and (b) if Purchaser collects any unpaid
or delinquent Rent from the Property, Purchaser shall, within fifteen (15) days
after the receipt thereof, deliver to Seller any such Rent which Seller is
entitled to hereunder relating to the period prior to the Closing Date. Seller
and Purchaser agree that all Rent received after the Closing Date shall be
applied first to costs of collection, next to current Rent, then to rent payable
during the month in which the Closing occurs and finally to delinquent Rent due
prior to the Closing Date, if any, in the inverse order of maturity. Purchaser
will make a good faith commercially reasonable effort after Closing to collect
all delinquent Rents in the usual course of the operation of the Property, but
Purchaser will not be obligated to institute any lawsuit or other collection
procedures to collect delinquent Rents. Seller may attempt to collect any
delinquent Rents owed Seller and may institute any lawsuit or collection
procedures but may not evict any tenant or terminate any Lease.


(c) Seller and Purchaser shall each have the right to file and prosecute an
appeal of the real property tax assessment for calendar year 2012 (payable in
2013) and for the tax years prior to Closing, and may take related actions which
Seller or Purchaser, as applicable, deems appropriate in connection therewith.
The parties shall cooperate with each other in connection with such appeal and
collection of a refund of real property taxes paid. Purchaser owns and holds all
right, title and interest in and to such appeal and refund, and all amounts
payable in connection therewith shall be paid directly to Purchaser by the
applicable authorities. If such refund or any part thereof is received by
Seller, Seller shall promptly pay such amount to Purchaser. Any refund received
by Purchaser, or paid to Purchaser by Seller per the immediately preceding
sentence, shall be distributed as follows: first, to reimburse the applicable
party for all costs incurred in connection with the appeal; second, with respect
to refunds payable to tenants of the Real Property pursuant to the Leases, to
such tenants in accordance with the terms of such Leases (if any); and third, to
Seller and Purchaser in proportion to the period of time each owned the Real
Property, with Purchaser being deemed to have owned the Real Property on the
Closing Date. Each party shall have the right to participate in an appeal of the
other party.


(d) Except as otherwise provided herein, any revenue or expense amount which
cannot be ascertained with certainty as of Closing shall be prorated on the
basis of the parties' reasonable estimates of such amount, and shall be the
subject of a final proration thirty (30) days after Closing, or as soon
thereafter as the precise amounts can be ascertained; but in no event shall (i)
any reproration under this Agreement, other than with respect to real estate
taxes and assessments pursuant to Section 4.4(b)(ii) above and Reimbursable
Tenant Expenses pursuant to Section 4.4(b)(vi) above, occur more than one
hundred eighty (180) days after the Closing; and (ii) any reproration of real
estate taxes and assessments pursuant to Section 4.4(b)(ii) occur any later than
forty-five (45) days after the issuance of the final real estate tax bill for
calendar year 2012 (payable in 2013). Each party shall promptly notify the other
when it becomes




--------------------------------------------------------------------------------




aware that any such estimated amount has been ascertained. Once all revenue and
expense amounts have been ascertained, Purchaser shall prepare, and certify as
correct, a final proration statement which shall be subject to Seller's
approval. Upon Seller's acceptance and approval of any final proration statement
submitted by Purchaser, such statement shall be conclusively deemed to be
accurate and final.


(e) Any amounts due Seller or Purchaser under this Section 4.4 from the other
party, which are not paid within ten (10) business days following written
demand, shall bear interest from and after the date of demand at the annual rate
of interest equal to the Prime Rate (as hereinafter defined) plus 5%. "Prime
Rate" shall mean annual rate of interest the highest prime rate (or base rate)
reported, from time to time, in the Money Rates column or section of The Wall
Street Journal as having been the rate in effect for corporate loans at large
U.S. money center commercial banks (whether or not such rate has actually been
charged by any such bank). Subject to Section 4.4(d) hereof, the provisions of
this Section 4.4 shall survive Closing.


4.5 Transaction Taxes and Closing Costs.


(a) Seller and Purchaser shall execute such returns, questionnaires and other
documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance;


(b) Seller shall pay the fees of any counsel representing Seller in connection
with this transaction. Seller shall also pay the following costs and expenses:
(i) one-half (112) of the escrow fee, if any, which may be charged by the Escrow
Agent or Title Company; (ii) State and County transfer taxes; (iii) the premium
charged by the Title Company for Title Policy, including the costs of any
extended coverage endorsement and those endorsements required to cure title
exceptions that Seller is obligated to remove pursuant to Sections 2.2 or 2.3,
but excluding the costs of any other endorsement to the Title Policy; (iv) the
cost of the Survey; and (v) the fees and expenses of the Broker (as hereinafter
defined).


(c) Purchaser shall pay the fees of any counsel representing Purchaser in
connection with this transaction. Purchaser shall also pay the following costs
and expenses: (i) one-half (112) of the escrow fee, if any, which may be charged
by the Escrow Agent or Title Company; (ii) the Village of Elk Grove transfer
tax; (iii) the premium for all endorsements to the Title Policy (other than an
extended coverage endorsement and those endorsements required to cure title
exceptions that Seller is obligated to remove pursuant to Sections 2.2 and 2.3);
and (iv) all costs and expenses incurred in connection with the transfer of any
transferable warranties, permits or licenses in connection with the ownership or
operation of the Property;


(d) All costs and expenses incident to this transaction and the closing thereof,
and not specifically described above, shall be paid by the party incurring same;
and


(e)     The provisions of this Section 4.5 shall survive the Closing.


4.6 Conditions Precedent to Obligation of Purchaser. The obligation of Purchaser
to consummate the transaction hereunder shall be subject to the fulfillment on
or before the Closing Date of all of the following conditions, any or all of
which may be waived by Purchaser in its sole discretion:


(a) Seller shall have delivered to Purchaser all of the items required to be
delivered by Seller pursuant to the terms of Section 4.2 hereof;


(b)     All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.


(c)     Seller shall have satisfied the Estoppel Condition (defined below);






--------------------------------------------------------------------------------




(d) Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing;


(e)     The Title Company, and/or another national title company approved by
Purchaser in its reasonable discretion shall be irrevocably prepared to issue
its 2006 ALTA Owner's Policy of Title Insurance (with an extended coverage
endorsement, those endorsements required to cure title exceptions that Seller is
obligated to cure pursuant to Section 2.2 or Section 2.3 and the endorsements
requested by Purchaser to the extent customarily available) covering the Real
Property, in the aggregate amount of the Purchase Price, subject only to the
Permitted Exceptions (the "Title Policy"); and


(f) Seller shall not have been adjudged bankrupt nor filed a voluntary petition
or had a petition filed against it by its creditors or made any assignment for
the benefit of creditors.


If any of the conditions to Purchaser's obligations under Section 4.6 shall fail
to occur, and such failure is not otherwise a default by Seller under this
Agreement (in which event Purchaser would be afforded the rights under Section
5.2 hereof), then Purchaser may, as its exclusive remedies, either (i) elect to
waive such failure and proceed to Closing, or (ii) as long as Purchaser is not
in default hereunder, and as its sole and exclusive remedy, terminate this
Agreement by written notice to Seller, in which event the Deposit shall be
promptly returned to Purchaser and neither party shall have any further rights
or obligations hereunder (except for those obligations of either party that
expressly survive the termination of this Agreement pursuant to the other
provisions of this Agreement). Notwithstanding the foregoing, in the event any
condition to Purchaser's obligations hereunder described in this Section 4.6
shall not have been satisfied, Seller shall have the right (but not the
obligation) to attempt to cure or satisfy such condition and the Seller shall be
entitled to a reasonable adjournment of the Closing Date not to exceed five (5)
business days in order to do so.


4.7 Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in its sole discretion:


(a) Purchaser shall have delivered to Escrow Agent the Purchase Price as
adjusted as provided herein, pursuant to and payable in the manner provided for
in this Agreement;


(b) Purchaser shall have delivered to Escrow Agent all of the items required to
be delivered to Escrow Agent pursuant to Section 4.3 hereof;


(c)     All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date; and


(d) Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the date of Closing.


ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS


5.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser as of the Effective Date and as of
the Closing Date:


(a) Organization. Seller has been duly formed and organized, and is validly
existing in the State of Illinois and is qualified to do business and in good
standing under the laws of the State of Illinois.


(b) Operating Agreements. The list of all service agreements, management
contracts, maintenance contracts, equipment leases and like contracts and
agreements that will be binding upon Purchaser after Closing (subject to
Purchaser's right to require termination of certain such agreements




--------------------------------------------------------------------------------




pursuant to Section 5.4(d) below) (collectively, the "Operating Agreements")
attached hereto as Exhibit F is true, correct, and complete in all material
respects and includes all of the Operating Agreements in effect on the Effective
Date. The documents constituting the Operating Agreements that are delivered or
made available to Purchaser pursuant to Section 3.1 are, to Seller's knowledge,
true, correct and complete copies of all of the Operating Agreements affecting
the Property as of the date of their delivery, including any and all amendments.
To Seller's knowledge, neither Seller nor any other party to any Operating
Agreement is in default thereunder. Seller has no knowledge of any event which
with notice or the passage of time or both would constitute a default by Seller
or any party under any Operating Agreement.


(c) Condemnation. Seller has received no written notice from any governmental
authority of any condemnation proceedings relating to the Property and to
Seller's knowledge, no such proceeding is pending or threatened against the
Property.


(d) Litigation. Seller has not received notice of any litigation which has been
filed against the Property or Seller that arises out of the ownership of the
Property and affects the Property or use thereof, or Seller's ability to perform
hereunder. Seller has not received any written notice and has no knowledge of
any pending or threatened liens, government investigations, special assessments
or impositions to be made against the Property, other than real estate taxes
imposed on the Real Property for 2012 and subsequent years.


(e) Violations. Seller has not received written notice nor has any knowledge of
any uncured violation of any federal, state or local law, code, ordinance or
regulation relating to the ownership, use or operation of the Property which
would materially adversely affect the Property or use thereof.


(f) Leases. The list of leases attached hereto as Exhibit G is accurate in all
material respects, and includes all of the existing leases in effect as of the
Effective Date (the "Existing Leases"). The documents constituting the Existing
Leases that are delivered to or made available to Purchaser pursuant to Section
3.1 are, to Seller's knowledge, true, correct and complete copies of all of the
Leases affecting the Property as of the date of their delivery, including any
and all amendments and guarantees. Seller has neither sent nor received any
currently effective notice of default under any of the Leases. Seller has no
knowledge of any event which with notice or the passage of time or both would
constitute a default by Seller or any party under any of the Existing Leases.


(g) Authority to Enter/Noncontravention. Seller has full right, authority, power
and capacity: (i) to enter into this Agreement and each closing document to be
executed and delivered by or on behalf of it pursuant to this Agreement; and
(ii) to carry out the transactions contemplated hereby and thereby. This
Agreement and the closing documents executed and delivered by or on behalf of
Seller constitute, or when executed and delivered will constitute, the legal,
valid and binding obligation of said Seller, each enforceable against said
Seller in accordance with their respective terms, except as the same may be
limited or affected by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors' rights and
remedies generally, or by equitable principles, including principles of
commercial reasonableness, good faith and fair dealing (whether applied in a
proceeding at law or in equity). The execution, delivery and performance of this
Agreement and the closing documents does not and will not violate any term,
conditions or provisions of, or constitute a default under, any of Seller's
organizational documents or any bond, note, or other evidence of indebtedness or
any contract, lease or other instrument, to which Seller is a party or affecting
the Property, or require Seller to obtain any approval, consent or waiver of, or
make any filing with, any person or authority (governmental or otherwise) that
will not be obtained or made prior to Closing.


(h) ERISA. Seller is not (i) an "employee benefit plan" (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA")) that is subject to the provisions of Title 1 of ERISA, (ii) a "plan"
that is subject to the prohibited transaction provisions of Section 4975 of the
Internal Revenue Code of 1986 (the "Code") or (iii) an entity whose assets are
treated as "plan assets" under ERISA by reason of an employee benefit plan's or
plan's investment in such entity. Seller




--------------------------------------------------------------------------------




has no knowledge of any liens against the Property which are attributable to
Employee Benefit Plans (as hereinafter defined). For the purposes of this
Section 5.1(h), "Employee Benefit Plans" means, collectively, any "employee
benefit plan" as defined in Section 3(3) of ERISA, including any Employee
Pension Benefit Plan (within the meaning of Section 3(2) of ERISA), Employee
Welfare Benefit Plan (within the meaning of Section 3(1) of ERISA), or any other
benefit program or arrangement whether or not subject to ERISA and whether
written or oral, any written bonus, deferred compensation, pension, retirement,
profit-sharing, stock bonus, restricted stock, stock option, stock purchase,
employment, severance, compensation, vacation plan, education or tuition
program, medical, post-retirement medical, disability, fringe benefit,
unemployment, welfare or other plan, agreement, policy or arrangement, that
covers employees, consultants, directors or officers of Seller or any of its
affiliates, or pursuant to which former employees, consultants, directors or
officers of Seller or any of its affiliates are or may be entitled to current or
future benefits.


(i) Patriot Act. Seller is not, and to Seller's knowledge, no party holding a
direct interest in Seller is, named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, "Specially Designated
National and Blocked Person," or another banned or blocked person, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control.


(j) Non-Foreign Entity. Seller is not a "foreign person" or "foreign
corporation" as those terms are defined in the Internal Revenue Code (and the
regulations promulgated thereunder).


(k) Insurance. Seller has not received any written notice from any insurance
company or board of fire underwriters of any defects or inadequacies in or on
the Improvements or any part or component thereof that would adversely affect
the insurability of the Improvements or cause any increase in the premiums for
insurance for the Improvements.
(1) Environmental Matters. Seller has not received written notice of any
violation of any law relating to environmental conditions, hazardous waste or
toxic materials with respect to the Property. To Seller's knowledge, except as
disclosed in the Property Information or any other environmental report obtained
by Purchaser, there is no hazardous substance located on the Property in
violation of any federal, state or local environmental or human health or safety
laws, codes, ordinances or regulations.


(m) Licenses and Permits. To Seller's knowledge, Exhibit I identifies all
existing Licenses and Permits and true, correct and complete copies of all
Licenses and Permits in Seller's possession will be delivered as provided in
Section 3.1. Seller has not received written notice of any violation, revocation
or termination of any such Licenses or Permit.


(n) Commissions. Except for any commissions that may become due as the result of
any extension or renewal right exercised after the Effective Date by a Tenant,
there are no commissions or referral fees that are or may become due relating to
the Existing Leases.


(o) Special Assessments. Seller has no knowledge of any proposed or pending
special assessments, affecting all or any portion of the Property.


(p) Property Documents. The Property Information delivered or made available to
Purchaser pursuant to Section 3.1 comprises, to Seller's knowledge, true,
correct and complete copies of all such documents and information affecting the
Property which are utilized by Seller in the normal course of its ownership and
operation of the Property.


5.2 Knowledge Defined. Any and all uses of the phrase, "to Seller's actual
knowledge" or other references to Seller's knowledge in this Agreement, shall
mean the actual, present, conscious knowledge of Scott Wollney, Paul Romano and
Leslie DiMaggio (collectively, the "Seller Knowledge Individuals") as to




--------------------------------------------------------------------------------




a fact at the time given without any investigation or inquiry. Without limiting
the foregoing, Purchaser acknowledges that the Seller Knowledge Individuals have
not performed and are not obligated to perform any investigation or review of
any files or other information in the possession of Seller or to make any
inquiry of any persons, or to take any other actions in connection with the
representations and warranties of Seller set forth in this Agreement. Neither
the actual, present, conscious knowledge of any other individual or entity, nor
the constructive knowledge of any other individual or entity, shall be imputed
to the Seller Knowledge Individuals. Furthermore, Seller's representations and
warranties shall be deemed to be modified to reflect any facts or circumstances
disclosed in the tenant estoppels received by Purchaser.


5.3 Survival of Seller's Representations, Warranties and Other Obligations. The
representations and warranties of Seller set forth in Section 5.1 hereof as
updated as of the Closing in accordance with the terms of this Agreement, shall
survive Closing for a period of one (1) year (the "Survival Period"). No claim
for a breach of any representation, warranty, covenant or agreement of Seller
under or pursuant to this Agreement including any instrument delivered to
Purchaser under or pursuant to this Agreement shall be actionable or payable if
Purchaser had actual knowledge of the breach in question prior to the Closing.
Seller shall have no liability to Purchaser for a breach of any representation,
warranty, covenant or agreement under or pursuant to this Agreement, (but
excluding the Deed, the Bill of Sale and Assignment, the FIRPTA and the Tax
Indemnity (collectively, the "Closing Instruments")) (a) unless the valid claims
for all such breaches collectively aggregate more than Ten Thousand Dollars
($10,000.00), in which event the full amount of such valid claims shall be
actionable up to, but not in excess of Seven Hundred Fifty Thousand Dollars
($750,000.00), plus reimbursement of any fees due pursuant to Section 10.16
hereof (the "Cap"), and (b) unless written notice containing a description of
the specific nature of such breach and the amount claimed to be due from Seller
(a "Post-Closing Claim") shall have been given by Purchaser to Seller prior to
the expiration of the Survival Period and an action shall have been commenced by
Purchaser against Seller with respect to such Post-Closing Claim within 30 days
after the expiration of the Survival Period. In no event shall Seller be liable
for any consequential or punitive damages or for any damages in excess of the
Cap. Seller hereby covenants that, from the Closing Date through, and including,
the date which is the later of (i) the last day of the Survival Period and (ii)
the date on which any Post-Closing Claim timely commenced by Purchaser within
the aforementioned 30 day period is resolved by a court of competent
jurisdiction, it shall have and maintain a net worth of no less than $750,000.00
("Minimum Net Worth Requirement"). "Net worth" shall mean Seller's assets minus
its liabilities as determined in accordance with generally accepted accounting
principles. Furthermore, in order to ensure performance by Seller of any
liabilities resulting from a Post-Closing Claim or any payments due from Seller
because of any reproration of taxes or other costs in accordance with Section
4.4 hereof or any post-closing liability resulting from any indemnity by Seller
or a breach by Seller of representation or warranty in the Closing Instruments
(collectively, "Seller's Post Closing Obligations"), Atlas Financial Holdings,
Inc. joins this Agreement for the purposes of being jointly and severally liable
with Seller for any and all of Seller's Post Closing Obligations.


5.4     Covenants of Seller.


Seller hereby covenants with Purchaser as follows:


(a) From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall operate and maintain the Property, including,
without limitation, performing repairs and maintenance and performing its
obligations under the Leases, in a manner generally consistent with the manner
in which Seller has operated and maintained the Property prior to the date
hereof;


(b) Except as provided in this Section 5.4(b), a copy of any amendment, renewal,
termination or expansion of an Existing Lease or of any new Lease which Seller
desires to execute between the Effective Date and the Closing Date will be
submitted to Purchaser prior to execution by Seller, which shall include all
Tenant Inducement Costs and leasing commissions to be incurred in connection
therewith. Seller shall not enter into any new Lease or amend any existing Lease
without the approval of Purchaser, which approval (i) may be withheld or denied
in Purchaser's sole and absolute discretion after the expiration of the
Inspection Period and (ii) shall not be unreasonably withheld, delayed or
conditioned during the Inspection Period. Purchaser agrees to notify Seller in
writing within five (5) business days after its receipt




--------------------------------------------------------------------------------




thereof of either its approval or disapproval thereof. In the event Purchaser
fails to notify Seller of its approval or disapproval within the five (5)
business day period set forth above, Purchaser shall be deemed to have approved
such new Lease, amendment, renewal or expansion. Notwithstanding the foregoing,
Purchaser shall have no right to approve any amendment to an existing Lease
entered into by Seller pursuant to evidence the exercise by a tenant of a right
or option granted to such tenant in its Lease.


(c) A copy of any amendment or renewal of an existing Operating Agreement or of
any new operating agreement which Seller desires to execute between the
Effective Date and the Closing Date will be submitted to Purchaser prior to
execution by Seller. Except as it relates to Operating Agreements that may be
terminated without penalty upon no more than thirty (30) days' notice, Seller
shall not enter into any new operating agreement, service contract or other
agreement that would affect the Property or amend any existing Operating
Agreement without the approval of Purchaser, which approval (i) may be withheld
or denied in Purchaser's sole and absolute discretion after the expiration of
the Inspection Period and (ii) shall not be unreasonably withheld, delayed or
conditioned during the Inspection Period. Purchaser agrees to notify Seller in
writing within five (5) business days after its receipt thereof of either its
approval or disapproval thereof. In the event Purchaser fails to notify Seller
in writing of its approval or disapproval within the five (5) business day
period set forth above, Purchaser shall be deemed to have approved such new
operating agreement, amendment, or renewal. Any operating agreement or amendment
or renewal of an existing Operating Agreement entered into pursuant to this
Section 5.4(c) shall be deemed to be an "Assumed Operating Agreement" (as
defined below).


(d) Upon written notice from Purchaser on or before the expiration of the
Inspection Period, Seller shall give appropriate notices of termination of those
Operating Agreements designated by Purchaser by a written notice given to Seller
prior to the expiration of the Inspection Period (but only to the extent
termination is permitted thereunder without penalty); provided, however, that
(i) those Operating Agreements designated with an "asterisk" on Exhibit F are
not terminable and shall be deemed Assumed Operating Agreements, which Purchaser
shall assume at Closing; and (ii) if the notice period required to terminate
such Operating Agreements shall not have expired prior to Closing, at Closing,
the Property will be subject to the terms of such Operating Agreements and such
Operating Agreements shall be deemed to be Assumed Operating Agreements. The
Operating Agreements which Purchaser has not required be terminated or which
otherwise are not required to be terminated as aforesaid are herein collectively
referred to as the "Assumed Operating Agreements".


(e) Seller shall maintain in existence and comply with all of the terms and
conditions of the Licenses and Permits in a manner generally consistent with the
manner that Seller has done so as of the Effective Date. Seller shall maintain
insurance coverages substantially the same as those currently in effect with
respect to the Property, so long as such coverages remain available at
commercially reasonable rates, and shall maintain such coverages as Seller would
be maintaining if Seller did not intend to sell the Property.


(f) Seller shall use commercially reasonable efforts to deliver to Purchaser on
or prior to the Closing Date an estoppel letter substantially in the form
attached as Exhibit E (or, with respect to any tenant, in such other form as may
be provided for in such tenant's Lease), from each tenant at the Improvements
(the "Estoppel Condition"). Seller's failure to satisfy the Estoppel Condition
shall in no instance constitute a default by Seller under this Agreement and in
the event of such failure, Purchaser's sole right shall be either to terminate
this Agreement in which case the Deposit, and all interest earned thereon, shall
be returned to Purchaser, or to waive the Estoppel Condition (to the extent not
satisfied) and proceed with the Closing. Notwithstanding the foregoing, the
parties agree that Seller shall have a right, from time to time, to extend the
Closing Date for up to a total of thirty (30) days in order to attempt to
satisfy the Estoppel Condition upon the giving of notice of such election to
Purchaser at least two (2) business days prior to the then existing Closing
Date.


(g) Personal Property. From the Effective Date until Closing, not transfer or
remove any of the




--------------------------------------------------------------------------------




Personal Property from the Improvements except for the purpose or repair or
replacement (except as it relates to any artwork) thereof. Any item of Personal
Property replaced after the Effective Date will be installed prior to Closing
and be of substantially the same quality of the item of Personal Property being
replaced.


(h) Notices. From the Effective Date until Closing, promptly deliver to
Purchaser copies of written default notices, notices of lawsuits and notices of
violations affecting the Property.


(i) No Mortgages, Purchase Agreements or Options. Seller shall not grant any
mortgages or security interests in or to the Property or sell or enter into any
agreement to sell or grant an option to purchase the Property.


(j) Environmental Questionnaire. Seller shall complete, execute and deliver any
environmental questionnaire that may be reasonably requested by Purchaser's
environmental consultant in connection with its preparation of an environmental
survey of the Property; provided, however, completion of the same shall not
include or be construed to include any representation or warranty by Seller as
to the environmental conditions of the Property.


(k) Removal of Signage. Prior to the Closing Date, unless otherwise mutually
agreed, Seller shall remove, at Seller's sole cost and expense, any and all
exterior signage located upon the Real Property which identifies Seller or any
affiliate of Seller, including, without limitation, the signage mounted to the
exterior of the building identifying Atlas, and Seller shall repair any damage
caused by such removal.


5.5 Representations and Warranties of Purchaser. Purchaser hereby makes the
following representations and warranties to Seller as of the Effective Date and
as of the Closing Date:


(a) Organization and Authority. Purchaser has been duly organized and is validly
existing under the laws of the State of Delaware.


(b) Pending Actions. To Purchaser's actual knowledge, there is no action, suit,
arbitration, unsatisfied order or judgment, government investigation or
proceeding pending against Purchaser which, if adversely determined, could
individually or in the aggregate materially interfere with the consummation of
the transaction contemplated by this Agreement.


(c) Authority to Enter/Noncontravention. Purchaser has full right, authority,
power and capacity: (i) to enter into this Agreement and each closing document
to be executed and delivered by or on behalf of Purchaser pursuant to this
Agreement; and (ii) to carry out the transactions contemplated hereby and
thereby. This Agreement and the closing documents executed and delivered by or
on behalf of Purchaser constitute, or when executed and delivered will
constitute, the legal, valid and binding obligation of Purchaser, each
enforceable against Purchaser in accordance with their respective terms, except
as the same may be limited or affected by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting creditor's
rights and remedies generally, or by equitable principles, including principles
of commercial reasonableness, good faith and fair dealing (whether applied in a
proceeding at law or in equity). To Purchaser's actual knowledge, the execution,
delivery and performance of this Agreement and the closing documents does not
and will not violate any term, conditions or provisions of or constitute a
default under any bond, note or other evidence of indebtedness or any contract,
lease or other instrument, to which Purchaser is a party or requires Purchaser
to obtain any approval, consent or waiver of, or make any filing with, any
person or authority (governmental or otherwise) that will not be obtained or
made prior to the Closing.


(d) Patriot Act. Purchaser is not, and to Purchaser's knowledge, no party
holding a direct membership interest in Purchaser is, named by any Executive
Order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to




--------------------------------------------------------------------------------




Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or another banned
or blocked person, entity, or nation pursuant to any Law that is enforced or
administered by the Office of Foreign Assets Control.


5.6 Purchaser's Knowledge Defined. Any and all uses of the phrase, "to
Purchaser's actual knowledge" or other references to Purchaser's knowledge in
this Agreement, shall mean the actual, present, conscious knowledge of Thomas
Frey (the "Purchaser Knowledge Individual") as to a fact at the time given
without any investigation or inquiry. Without limiting the foregoing, Seller
acknowledges that the Purchaser Knowledge Individual have not performed and are
not obligated to perform any investigation or review of any files or other
information in the possession of Purchaser or to make any inquiry of any
persons, or to take any other actions in connection with the representations and
warranties of Purchaser set forth in this Agreement. Neither the actual,
present, conscious knowledge of any other individual or entity, nor the
constructive knowledge of any other individual or entity, shall be imputed to
the Purchaser Knowledge Individuals.


5.7 Survival of Purchaser's Representations and Warranties. The representations
and warranties of Purchaser set forth in Section 5.5 hereof as updated as of the
Closing Date in accordance with the terms of this Agreement, shall survive
Closing for the Survival Period. No claim for a breach of any representation,
warranty, covenant or agreement of Purchaser under or pursuant to this Agreement
including any instrument delivered to Seller under or pursuant to this Agreement
shall be actionable or payable if Seller had actual knowledge of the breach in
question prior to the Closing. Purchaser shall have no liability to Seller for a
breach of any representation or warranty set forth in Section 5.5 (a) unless the
valid claims for all such breaches collectively aggregate more than Ten Thousand
and Noll 00 Dollars ($10,000.00), in which event the full amount of such valid
claims shall be actionable up to, but not in excess of Seven Hundred Fifty
Thousand and No/100 Dollars ($750,000.00), plus reimbursement of any fees due
pursuant to Section 10.16 hereof(the "Cap"), and (b) unless written notice
containing a description of the specific nature of such breach and the amount
claimed to be due from Seller (a "Post-Closing Claim") shall have been given by
Purchaser to Seller prior to the expiration of the Survival Period and an action
shall have been commenced by Purchaser against Seller with respect to such
Post-Closing Claim within 30 days after the expiration of the Survival Period.


ARTICLE VI DEFAULT


6.1 Default by Purchaser. In the event that the transaction contemplated by this
Agreement fails to close due to Purchaser's default, then Seller shall be
entitled, as its sole and exclusive remedy, to terminate this Agreement and
receive the Deposit as liquidated damages for the breach of this Agreement, it
being agreed between the parties hereto that the actual damages to Seller in the
event of such breach are impractical to ascertain and the amount of the Deposit
is a reasonable estimate thereof.


6.2 Default by Seller. In the event that the transaction contemplated by this
Agreement fails to close due to Seller's default, Purchaser shall be entitled,
as its sole remedy, either: (a) to receive the return of the Deposit, which
return shall operate to terminate this Agreement and release Seller from any and
all liability hereunder, provided that Seller shall reimburse Purchaser for all
reasonable out-of-pocket costs incurred by Purchaser in connection with the
negotiation of this Agreement and its inspection of the Property, not to exceed
$75,000, plus reimbursement of any fees due pursuant to Section 10.16 hereof or
(b) to enforce specific performance of Seller's obligations under this
Agreement, it being acknowledged that the Property is unique and that monetary
damages would not be an adequate remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Purchaser shall
be deemed to have elected to terminate this Agreement and receive back the
Deposit if Purchaser fails to file suit for specific performance against Seller
in a court having jurisdiction in the county and state in which the Property is
located, on or before ninety (90) days following the date upon which Closing was
to have occurred. If Purchaser timely elects to seek specific performance of
this Agreement, then as a condition precedent to any suit for specific
performance, Purchaser shall, on or before the Closing Date, time being of the
essence, fully perform all of its obligations hereunder which arc capable of
being performed (other than the payment of the Purchase Price, which shall be
paid as and when required by the court in the suit for specific performance). In




--------------------------------------------------------------------------------




addition, notwithstanding any provision to the contrary contained in this
Agreement, the parties hereto hereby agree that Seller's aggregate liability for
any actual or alleged default or breach of this Agreement (including, without
limitation, any breach of a representation or warranty made by Seller hereunder,
but excluding any claim based upon Seller failure to close the sale of the
Property when legally required to do so as to which Purchaser's sole remedies
are set forth in the first sentence of this Section 6.2), or any other claim
arising under or relating to this Agreement and/or the Property, shall not
exceed the Cap (as defined in Section 5.3 hereof). The foregoing limitation of
remedies and liability was separately bargained for and constitutes material
consideration for Seller entering into this Agreement.


6.3 Recoverable Damages. Notwithstanding Sections 6.1 and 6.2 hereof, in no
event shall the provisions of Sections 6.1 and 6.2 limit the damages recoverable
by (i) either party against the other party due to the other party's obligation
to indemnify such party in accordance with Article VIII of this Agreement and
(ii) by either party against the other party due to a breach of a party's
obligations under Section 4.4 hereof.


ARTICLE VII RISK OF LOSS


7.1 Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not "Major" (as hereinafter defined), Seller shall promptly
deliver written notice thereof to Purchaser and this Agreement shall remain in
full force and effect provided that Seller shall, at Seller's option, either (a)
perform any necessary repairs, or (b) assign to Purchaser all of Seller's right,
title and interest in and to any claims and proceeds Seller may have with
respect to any insurance policies (including any rent loss insurance aiJplicable
to any period on and after the Closing Date) or condemnation awards relating to
the premises in question. In the event that Seller elects to perform repairs
upon the Property, Seller shall use reasonable efforts to complete such repairs
promptly and the Closing Date shall be extended a reasonable time, not to exceed
thirty (30) days, in order to allow for the completion of such repairs. If
Seller elects to assign a casualty claim to Purchaser, the Purchase Price shall
be reduced by an amount equal to the lesser of the deductible amount under
Seller's insurance policy and the cost to complete the repairs. Upon Closing,
full risk of loss with respect to the Property shall pass to Purchaser.


7.2 Major Damage. In the event of a "Major" loss or damage, Seller shall
promptly deliver written notice thereof to Purchaser and Purchaser may elect to
either (i) terminate this Agreement by written notice to Seller, in which event
the Deposit shall be returned to Purchaser and neither party shall have any
further rights or obligations hereunder (except those obligations of a party
that expressly survive the termination of this Agreement), or (ii) waive such
termination right and proceed with Closing. If Purchaser elects to terminate
this Agreement within ten (10) business days after Seller sends Purchaser
written notice of the occurrence of such Major loss or damage (which notice
shall state the cost of repair or restoration thereof as opined by an architect,
construction company, or estimator in accordance with Section 7.3 hereof), then
Purchaser shall be deemed to have elected to terminate this Agreement. In the
event that Purchaser elects to proceed with Closing, Seller shall, at Seller's
option, either (a) perform any necessary repairs, or (b) assign to Purchaser all
of Seller's right, title and interest in and to any claims and proceeds Seller
may have with respect to any insurance policies (including any rent loss
insurance applicable to any period on and after the Closing Date) or
condemnation awards relating to the premises in question. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the Closing Date shall be extended
a reasonable time, not to exceed thirty (30) days, in order to allow for the
completion of such repairs. If Seller elects to assign a casualty claim to
Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller's insurance policy. Upon Closing, full risk of
loss with respect to the Property shall pass to Purchaser.


7.3 Definition of "Major" Loss or Damage. For purposes of Sections 7.1 and 7.2,
"Major" loss or damage refers to the following: (a) loss or damage to the
Property hereof such that the cost of repairing or restoring the premises in
question to substantially the same condition which existed prior to the event of
damage would be, in the opinion of an architect, construction company or
estimator selected by Seller and reasonably approved by Purchaser, equal to or
greater than One Million and No/100 Dollars ($1,000,000.00), (b) any loss due to
a condemnation which permanently and materially impairs the current use of the
Property, or (c) any uninsured loss for which Seller has not agreed to provide
Purchaser with a credit to the Purchase Price at Closing. If Purchaser




--------------------------------------------------------------------------------




does not give written notice to Seller of Purchaser's reasons for disapproving
an architect, construction company or estimator within five (5) business days
after receipt of notice of the proposed architect, Purchaser shall be deemed to
have approved the party selected by Seller.


ARTICLE VIII BROKERAGE AND INDEMNIFICATION


8.1 Brokerage Commissions. Seller represents to Purchaser that Seller has not
retained any broker in connection with the transaction contemplated in this
Agreement, other than CBRE (the "Seller's Broker"), whose commission shall be
paid by Seller. Purchaser represents to Seller that Purchaser has not retained
any broker, other than Bob Reaumond with CBRE ("Purchaser's Broker", together
with the Seller's Broker, the "Broker") connection with the transaction
contemplated in this Agreement. Each party hereto agrees that if any person or
entity other than Broker, makes a claim for brokerage commissions or other fees
related to the sale of the Property by Seller to Purchaser, and such claim is
made by, through or on account of any acts or alleged acts of said party or its
representatives, said party will protect, indemnify, defend and hold the other
party free and harmless from and against any and all loss, liability, cost,
damage and expense (including reasonable attorneys' fees) in connection
therewith. The provisions of this Section shall survive Closing or any
termination of this Agreement.


ARTICLE IX DISCLAIMERS AND WAIVERS


9.1 No Reliance on Documents. Except as expressly set forth in the
representations and warranties made in Sections 5.1 and 8.1 of this Agreement or
contained in any Closing Instrument delivered in connection with the Closing
(the "Reps and Warranties"), Seller make no representation or warranty as to the
truth, accuracy or completeness of any materials, data or information delivered
by Seller or its agent to Purchaser in connection with the transaction
contemplated hereby, including without limitation, any information contained in
any offering memorandum delivered to Purchaser. Purchaser acknowledges and
agrees that all materials, data and information delivered by Seller or any other
party to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein. Except in connection
with the Reps and Warranties, neither Seller, nor any Affiliate (as defined in
Section 10.3 hereof) of Seller, nor the person or entity which prepared any
report or reports delivered by Seller to Purchaser shall have any liability to
Purchaser for any inaccuracy in or omission from any such reports.


9.2 AS IS SALE; DISCLAIMERS. EXCEPT FOR THE REPS AND WARRANTIES, IT IS
UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.


PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY
TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY "AS IS, WHERE IS, WITH ALL
FAULTS", EXCEPT TO THE EXTENT OF THE REPS AND WARRANTIES. OTHER THAN THE REPS
AND WARRANTIES, PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR
ANY PARTY REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR
GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING. PURCHASER ALSO ACKNOWLEDGES
THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS
BEING SOLD "AS IS", SUBJECT TO THE REPS AND WARRANTIES.


PURSUANT TO THIS TERMS OF THIS AGREEMENT SELLER HAS GIVEN PURCHASER THE




--------------------------------------------------------------------------------




OPPORTUNITY TO CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY,
INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE
PROPERTY, AS PURCHASER MAY DEEM NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO
THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR
DISCHARGED FROM THE PROPERTY, AND PURCHASER WILL RELY SOLELY UPON SAME AND NOT
UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR
EMPLOYEES WITH RESPECT THERETO, OTHER THAN THE REPS AND WARRANTIES AND COVENANTS
OF SELLER. SUBJECT TO THE REPS AND WARRANTIES, UPON CLOSING, PURCHASER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER'S INVESTIGATIONS, AND OTHER THAN WITH RESPECT TO THE REPS
AND WARRANTIES, PURCHASER, UPON CLOSING, DOES HEREBY WAIVE, RELINQUISH AND
RELEASE SELLER AND SELLER'S AFFILIATES FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING, BUT NOT LIMITED TO, CAUSES OF ACTION IN
TORT), LOSSES, DAMAGESLIABILITIES, COSTS AND EXPENSES (INCLUDING, BUT NOT
LIMITED TO, REASONABLE ATTORNEYS' FEES) OF ANY AND EVERY KIND OR CHARACTER,
KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
(AND SELLER'S AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT
OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, ENVIRONMENTAL CONDITIONS
(INCLUDING PRESENCE OR RELEASE OF HAZARDOUS OR TOXIC SUBSTANCES ON OR ABOUT THE
PROPERTY) VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.


9.3 Survival of Disclaimers. The provisions of this Article IX shall survive
Closing or any termination of this Agreement.


ARTICLE X MISCELLANEOUS


10.1 Confidentiality. Purchaser and its representatives shall hold in strictest
confidence all Confidential Documents, whether obtained before or after the
execution and delivery of this Agreement, and shall not disclose the same to
others; provided, however, that it is understood and agreed that Purchaser may
disclose such data and information to the directors, investors, employees,
lenders, consultants, accountants, co-venturers, advisors and attorneys of
Purchaser provided that such persons are told of the confidential nature of such
materials and that Purchaser shall be liable for any breach by them of this
Section 10.1; provided, further, however, that Purchaser may disclose such data
and information (a) to comply with law, regulation or judicial order, or (b) to
enforce the terms of this Agreement. In the event this Agreement is terminated
or Purchaser fails to perform hereunder, Purchaser shall promptly destroy any
Confidential Documents obtained from Seller in connection with this Agreement or
the transaction contemplated herein. In the event of a breach or threatened
breach by Purchaser or its agents or representatives of this Section 10.1,
Seller shall be entitled to an injunction restraining Purchaser or its agents or
representatives from disclosing, in whole or in part, such confidential
information. Nothing herein shall be construed as prohibiting Seller from
pursuing any other available remedy at law or in equity for such breach or
threatened breach. The provisions of this Section 10.1 shall terminate at
Closing but shall survive any termination of this Agreement.


10.2 Public Disclosure. Prior to and after the Closing, any release to the
public of information with respect to the sale contemplated herein or any
matters set forth in this Agreement will be made only in the form and content
approved by Purchaser and Seller. As a public company, Seller may be required to
publicly disclose this Agreement and/or the sale contemplated herein as a
material event, and any such disclosure shall not be considered a breach of
Article X of this Agreement. The provisions of this Section 10.2 shall survive
the Closing or any termination of this Agreement.






--------------------------------------------------------------------------------




10.3 Assignment. Subject to the provisions of this Section 10.3, the terms and
provisions of this Agreement are to apply to and bind the successors and
permitted assigns of the parties hereto. Seller shall have no right to assign
its rights under this Agreement. Purchaser may not assign its rights under this
Agreement without first obtaining Seller's written approval, which approval
shall not be unreasonably withheld, provided that Seller consent shall not be
required so long as the proposed assignee is an Affiliate (as defined in this
Section) of Purchaser. In the event Purchaser intends to assign its rights
hereunder, (a) Purchaser and the proposed assignee shall execute an assignment
and assumption of this Agreement in form and substance reasonably satisfactory
to Seller, and (b) in no event shall any assignment of this Agreement release or
discharge Purchaser from any liability or obligation hereunder. "Affiliate"
shall mean, with respect to any specified entity, an entity that controls, is
controlled by, or is under common control with such specified entity, with
control meaning the power through the ownership of voting securities, by
contract or otherwise to direct the management and policies of such entity. The
provisions of this Section 10.3 shall survive the Closing or any termination of
this Agreement.


10.4 Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, (d) legible facsimile transmission or (e) email
transmission, in each case sent to the intended addressee at the address set
forth below, or to such other address or to the attention of such other person
as the addressee shall have designated by written notice sent in accordance
herewith, and shall be deemed to have been given upon receipt or refusal to
accept delivery, or, in the case of facsimile or email transmission, as of the
date of the transmission provided that such transmission is received by the
intended addressee prior to 5:00p.m. Chicago, Illinois time (and any
transmission received from and after 5:00p.m., Chicago, Illinois time, shall be
deemed received on the next business day). Notices given by Seller's or
Purchaser's attorneys identified below shall be deemed to have been given by
Seller or Purchaser, as the case may be. Unless changed in accordance with this
Section 10.4, the addresses for notices given pursuant to this Agreement shall
be as follows:


If to Seller:             c/o Atlas Financial Holdings, Inc.
150 Northwest Point Boulevard
Elk Grove Village, IL 60007
Attention: Scott Wollney
Telephone No.: (847) 700-8600
Fax No.: (847) 228-2580
Emai1: swollney@atlas-fin.com




with a copy to:         DLA Piper LLP (US)
203 North LaSalle Street, Suite 1900
Chicago, Illinois 60601
Attention: Kimberlie Pearlman, Esq.
Telephone No.: (312) 368-7061
Fax No.: (312) 251-2162
Email: kimberlie.pearlman@dlapiper.com
 
        
If to Purchaser:             150 Northwest Point LLC
c/o Topco Associates LLC
7711 Grosse Point Road
Skokie, IL 60077
Attn: Thomas Frey
Fax No.: (847) 676-5634
Email: tfrey@topco.com


        




--------------------------------------------------------------------------------




with a copy to:            K&L Gates LLP
70 West Madison, Suite 3100
Chicago, Illinois 60602
Attn: Lawrence A. Eiben
(312)827-1268
E-mail: larry.eiben@klgates.com






10.5 Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.


10.6 Entire Agreement. This Agreement, including the exhibits and schedules
hereto (all of which are incorporated in this Agreement), contains the entire
agreement between the parties hereto pertaining to the subject matter hereof and
fully supersedes all prior written or oral agreements and understandings between
the parties pertaining to such subject matter, other than any confidentiality or
access agreement executed by Purchaser and Seller in connection with the
Property.


10.7 Further Assurances. Each party agrees that it will execute and deliver such
other documents and take such other action, whether prior or subsequent to
Closing, as may be reasonably requested by another party to consummate the
transaction contemplated by this Agreement so long as the same imposes no
additional liability on such party. The provisions of this Section 10.7 shall
survive Closing.


10.8 Counterparts. This Agreement may be executed in counterparts, all such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.


10.9 Facsimile Signatures. In order to expedite the transaction contemplated
herein, telecopied, facsimile, or .pdf (exchanged via e-mail) signatures may be
used in place of original signatures on this Agreement. Seller and Purchaser
intend to be bound by the signatures on the telecopied, facsimile or pdf
document, are aware that the other party will rely on the telecopied, facsimile
or .pdf signatures, and hereby waive any defenses to the enforcement of the
terms of this Agreement based on the form of signature.


10.10 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect; provided that the
invalidity or unenforceability of such provision does not materially adversely
affect the benefits accruing to any party hereunder.


10.11 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to its
conflicts of laws principles. Purchaser and Seller agree that the provisions of
this Section 10.11 shall survive the Closing or any termination of this
Agreement.


10.12 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party. Accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.


10.13 Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.


10.14 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.




--------------------------------------------------------------------------------






10.15 Recordation. This Agreement may not be recorded by any party hereto
without the prior written consent of the other parties hereto. The provisions of
this Section 10.15 shall survive the Closing or any termination of this
Agreement.


10.16 Attorneys' Fees and Costs. In the event suit or action is instituted to
interpret or enforce the terms of this Agreement, or in connection with any
arbitration or mediation of any dispute, the prevailing party (as hereinafter
defined) shall be entitled to recover from the other party such sum as the
court, arbitrator or mediator may adjudge reasonable as such party's costs and
attorney's fees, including such costs and fees as are incurred in any trial, on
any appeal, in any bankruptcy proceeding (including the adjudication of issues
peculiar to bankruptcy law) and in any petition for review. In addition a
prevailing party shall also have the right to recover its reasonable costs and
attorneys' fees incurred in collecting any sum or debt owed to it by the other
party, with or without litigation, if such sum or debt is not paid within
fifteen (15) days following written demand therefor. A "prevailing party" shall
mean the party that obtains a final unappealable judgment in its favor.


10.17 Governmental Approvals. Nothing contained in this Agreement shall be
construed as authorizing Purchaser to apply for a zoning change, variance,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Property prior to the Closing, and
Purchaser agrees not to do so. Purchaser agrees not to submit any reports,
studies or other documents, including, without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to the Closing. Purchaser's obligation to purchase the Property
shall not be subject to or conditioned upon Purchaser's obtaining any variances,
zoning amendments, subdivision maps, lot line adjustment or other discretionary
governmental act, approval or permit.


10.18 Limitation of Liability. Purchaser and Seller agree that neither Purchaser
nor Seller has, and will not have any claims or causes of action against any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, partner, principal, parent, subsidiary or affiliate of the other party,
or the director, employee, trustee, shareholder, member, partner or principal of
any such parent, subsidiary or other affiliate (collectively, the "Protected
Affiliates"), arising out of or in connection with this Agreement or the
transactions contemplated hereby. Without limiting the foregoing, the Protected
Affiliates are expressly excluded from any obligation to indemnify or hold
harmless any party or any similar obligations or Purchaser or Seller, as the
case may be, under this Agreement. Each of Purchaser and Seller agrees to look
solely to the other party to this Agreement and its assets for the satisfaction
of any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of the Protected Affiliates
with respect to any matters arising out of or in connection with this Agreement
or the transactions contemplated hereby. Without limiting the generality of the
foregoing provisions of this Section 10.18, Purchaser and Seller hereby
unconditionally and irrevocably waive any and all claims and causes of action of
any nature whatsoever it may now or hereafter have against the Protected
Affiliates, and hereby unconditionally and irrevocably release and discharge the
Protected Affiliates from any and all liability whatsoever which may now or
hereafter accrue in favor of Purchaser and Seller against the Protected
Affiliates, in connection with or arising out of this Agreement or the
transactions contemplated hereby. The provisions of this Section 10.18 shall
survive the termination of this Agreement and the Closing. Nothing contained in
this Section 10.18 shall release, prohibit or limit the obligations of Atlas
pursuant to Section 5.3 and the Joinder to the Agreement.


10.19 Saturdays, Sundays, Holidays. If, under the terms of this Agreement and
the calculation of the time periods provided for herein, the Closing Date or any
other date to be determined under this Agreement should fall on a Saturday, a
Sunday, a legal holiday or other day on which banks located in Chicago, Illinois
are not open for business, then such date shall be extended to fall on the next
business day. The term "business day" shall mean any day other than Saturday or
Sunday or such other day that banks located in Chicago, Illinois are authorized
or required to close.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


Seller:


American Service Insurance Company
        
By:         /s/ Scott D. Wollney
Name:         Scott D. Wollney
Title:        President & CEO






--------------------------------------------------------------------------------




[Signature Page to Sale Agreement made by and between American Service Insurance
Company, Inc. and 150 Northwest Point LLC]


PURCHASER:


150 NORTHWEST POINT LLC, a Delaware limited liability company


By:         /s/ Thomas Frey
Name:        Thomas Frey
Title:        Senior Vice President & CFO






--------------------------------------------------------------------------------




[Signature Page to Sale Agreement made by and between American Service Insurance
Company, Inc. and 150 Northwest Point LLC]


Escrow Agent executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of Sections 1.3 and
1.4 hereof.


ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE COMPANY


By:             /s/ Paula Podvin
Name:             Paula Podvin
Title:             Senior National Escrow Officer






--------------------------------------------------------------------------------




JOINDER


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned, Atlas Financial Holdings, Inc., an
affiliate of Seller, hereby joins this Agreement for the purposes of being
jointly and severally liable with Seller for any and all of Seller's Post
Closing Obligations as defined in Section 5.3 of the Agreement.


ATLAS FINANCIAL HOLDINGS, INC.


By:         /s/ Scott D. Wollney
Name:         Scott D. Wollney
Title:        President & CEO








--------------------------------------------------------------------------------




EXHIBIT A


LEGAL DESCRIPTION


PARCEL 1:


LOT 1 IN THE FINAL PLAT OF RESUBDIVISION OF LOT 7 IN THE PARK AT NORTHWEST
POINT, BEING A SUBDIVISION OF PART OF THE NORTHEAST 1/4 OF SECTION 21, TOWNSHIP
41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN ACCORDING TO THE PLAT
THEREOF RECORDED SEPTEMBER 6, 2001 AS DOCUMENT 0010828531, IN COOK COUNTY,
ILLINOIS.


PARCEL 2:


PERPETUAL, NON-EXCLUSIVE EASEMENT IN FAVOR OF PARCEL 1 NOTED IN THE DECLARATION
OF COVENANTS, EASEMENTS AND RESTRICTIONS RECORDED ON OCTOBER 15, 2001 AS
DOCUMENT NUMBER 0010957201, AS AMENDED FROM TIME TO TIME, MADE BY PNWP, LLC, A
COLORADO LIMITED LIABILITY COMPANY, FOR THE FOLLOWING PURPOSES ON THE REAL
PROPERTY AS DEFINED THEREIN:


(i) FOR VEHICULAR AND PEDESTRIAN ACCESS, INGRESS AND EGRESS ON, OVER AND ACROSS
THOSE PORTIONS OF ANY PRIVATE ROADS OR DRIVES AND WALKWAYS:


(ii) FOR ACCESS, INGRESS AND EGRESS BY EMERGENCY VEHICLES AND PERSONNEL ON, OVER
AND ACROSS PRIVATE ROADS OR DRIVES OVER THE REAL PROPERTY, SUBJECT TO ANY
RELOCATION RIGHTS DESCRIBED HEREIN;


(iii) FOR UTILITIES ON, OVER AND THROUGH THE REAL PROPERTY, FOR THE USE,
MAINTENANCE, REPAIR AND REPLACEMENT OF SUCH UTILITIES, AND EACH OWNER AGREES FOR
THE BENEFIT OF EACH OTHER OWNER TO GRANT SUCH UTILITY EASEMENTS


(iv) FOR VEHICULAR PARKING ON, OVER AND ACROSS 213 PARKING SPACES IN THE COMMON
GARAGE AND 55 SPACES OF SURFACE PARKING ON THE BUILDING 50 PROPERTY


(v) WITH RESPECT TO THE BUILDING 50 PROPERTY GENERALLY ON AND OVER THE AREA ON
THE SITE PLAN AS THE COMMON GARAGE TO CONSTRUCT, USE, OPERATE, MAINTAIN,
REBUILD, AND REPLACE THE COMMON GARAGE IN ACCORDANCE WITH THE TERMS OF THE
DECLARATION;


(vi) FOR THE PURPOSE OF PASSING STORM WATER DRAINAGE FROM THE BUILDING 150
PROPERTY ON SURFACE OR OVER AND THROUGH THE STORM DRAINAGE PIPES AND SYSTEM NOW
OR HEREAFTER CONSTRUCTED ON THE BUILDING 50 PROPERTY AND THE RIGHT TO ENTER ONTO
THE BUILDING 50 PROPERTY TO CONSTRUCT AND REPLACE THE NECESSARY STORM DRAINAGE
PIPES AND SYSTEM TO CARRY SUCH WATER;


(vii) TO USE AND MAINTAIN TRASH DUMPSTERS AND RELATED EQUIPMENT ON THE BUILDING
50 PROPERTY.


PARCEL 3:


PERPETUAL, NON-EXCLUSIVE EASEMENT IN FAVOR OF PARCEL 1 NOTED IN THE DECLARATION
OF COVENANTS, EASEMENTS AND RESTRICTIONS DATED DECEMBER 30, 1982 RECORDED ON
FEBRUARY 3, 1983 AS DOCUMENT NUMBER 26495247, AS AMENDED FROM TIME TO TIME, BY
LASALLE NATIONAL BANK, NOT PERSONALLY OR INDIVIDUALLY, BUT AS TRUSTEE UNDER
TRUST AGREEMENT DATED MARCH 5, 1980 AND KNOWN AS TRUST NO. 102000, FOR THE
FOLLOWING PURPOSES ON THE REAL PROPERTY AS DEFINED THEREIN:




--------------------------------------------------------------------------------






FOR INGRESS AND EGRESS OVER, UNDER, ACROSS, IN AND UPON THE PROPERTY AND PROVIDE
REASONABLE AND NECESSARY ACCESS TO COMMON PROPERTIES AND FOR THE PURPOSE OF
PERFORMING THE CONSTRUCTION, INSTALLATION, MAINTENANCE, OR REPAIR OF SUCH COMMON
PROPERTIES.




--------------------------------------------------------------------------------




EXHIBIT B


SPECIAL WARRANTY DEED


This Deed, made this ___ day of ____, 2012, between AMERICAN SERVICE INSURANCE
COMPANY, INC., an Illinois corporation (" Grantor"), and 150 NORTHWEST POINT
LLC, a Delaware limited liability company ("Grantee"), WITNESSETH, that Grantor,
for and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration in hand paid, by Grantee, the receipt of which is hereby
acknowledged, by these presents does REMISE, RELEASE, ALIENATE AND CONVEY unto
the Grantee, FOREVER, all the following described real estate, situated in the
County of Cook and State of Illinois, known and described as follows, to wit:




See Schedule 1 attached hereto and made a part hereof.




Together with all and singular hereditaments and appurtenances belonging there,
or in anyway appertaining, and the reversion or reversions, remainder or
remainders, rents, issues and profits thereof, and all the estate, right, title,
interest, claim or demand whatsoever, of the Grantor, either at law or in equity
of, in and to the above-described premises, with the hereditaments and
appurtenances:


TO HAVE AND TO HOLD the said premises as described above, with the
appurtenances, unto the Grantee, forever.


And Grantor, for itself and its successors, does covenant, promise and agree to
and with Grantee and its successors and assigns that it has not done or suffered
to be done, anything whereby the said premises hereby granted are, or may be, in
any manner encumbered or charged, except as herein recited; and that it WILL
WARRANT AND DEFEND, FOREVER, said premises against all persons lawfully
claiming, or to claim the same, by, through or under it, subject only to those
matters listed on Schedule 2 attached hereto and made a part hereof.


IN WITNESS WHEREOF, Grantor executed this Deed the day and year first above
written.


AMERICAN SERVICE INSURANCE COMPANY, INC., an
Illinois corporation






By:         /s/ Scott D. Wollney
Name:         Scott D. Wollney
Title:        President & CEO
















--------------------------------------------------------------------------------




STATE OF ILLINOIS         )
)
COUNTY OF _________        )








This instrument was acknowledged before me on the ________day of ________ 2012,
by _______ of American Service Insurance Company, Inc., an Illinois corporation,
on behalf of said corporation.








______________________    
Notary Public in and for
the State____________
Printed Name: _______






My commission expires:
______________________






--------------------------------------------------------------------------------




SCHEDULE 1 TO SPECIAL WARRANTY DEED
DESCRIPTION OF LAND


PINs:
Address:






--------------------------------------------------------------------------------






SCHEDULE 2 TO SPECIAL WARRANTY DEED PERMITTED EXCEPTIONS


[INSERT all items listed on Schedule B of the Title Policy]






--------------------------------------------------------------------------------




EXHIBIT C


FORM OF BILL OF SALE AND ASSIGNMENT


This Bill of Sale and Assignment is executed and delivered as of the ______ day
of , 2012 pursuant to that certain Sale Agreement (the "Agreement"), dated ____,
2012, by and between AMERICAN SERVICE INSURANCE COMPANY, INC., an Illinois
corporation ("Seller"), and 150 NORTHWEST POINT LLC, a Delaware limited
liability company ("Purchaser"), covering the real property described in
Schedule 1 attached hereto ("Real Property").


1. Sale of Personal Property, Intangibles. For good and valuable consideration,
Seller hereby sells, transfers, sets over and conveys to Purchaser all of
Seller's right, title and interest in and to: (a) the Personal Property (as
defined in that certain Sale Agreement dated as of April , 2012 made by Seller
and Purchaser (the "Agreement")) and (b) the Intangibles (as defined in the
Agreement). Seller does hereby represent and warrant to Purchaser and its
successors and assigns that the Personal Property and Intangibles are free and
clear from any encumbrances and that Seller is the true and lawful owner of the
Personal Property and Intangibles and has good right and lawful authority to
bargain and sell the Personal Property and Intangibles to Purchaser. Except as
otherwise expressly set forth herein or in the Agreement, the Personal Property
and Intangibles are being transferred by Seller to Purchaser without any
representation or warranty of any kind or nature, express, implied, statutory or
otherwise.
2. Assignment of Leases. For good and valuable consideration, Seller hereby
assigns, transfers, sets over and conveys to Purchaser, and Purchaser hereby
accepts such assignment of, all of Seller's right, title and interest in and to
the leases described in Schedule 2 attached hereto (the "Leases").


3. Assignment of Assumed Operating Agreements. For good and valuable
consideration, Seller hereby assigns, transfers, sets over and conveys to
Purchaser, and Purchaser hereby accepts such assignment of, all of the Seller's
right, title and interest in and to the contracts described in Schedule 3
attached hereto (the "Assumed Operating Agreements").


4. Assumption. Purchaser hereby assumes the obligations of Seller under the
Leases and Assumed Operating Agreements first arising from and after the date
hereof.


5. Indemnification. Seller shall defend, indemnify and hold Purchaser harmless
from and against any claims, losses, or liability (including but without
limitation, reasonable attorneys fees and disbursements) in any way related to
the Leases or the Assumed Operating Agreements and arising or accruing prior to
the date hereof. Purchaser shall defend, indemnify and hold Seller harmless from
and against any claims, losses or liability (including but without limitation,
reasonable attorneys fees and disbursements) in any way related to the Leases or
the Assumed Operating Agreements and first arising or accruing on or after the
date hereof.


6. Execution in Counterparts. This instrument may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one instrument. To facilitate execution of this
instrument, the parties may execute and exchange by facsimile counterparts of
the signature pages. This instrument shall benefit and bind Seller and Purchaser
and the heirs, legal representatives, successors, and assigns of each of them.


[Signatures Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale and
Assignment to be executed as of the date written above.


SELLER:





--------------------------------------------------------------------------------



AMERICAN SERVICE INSURANCE COMPANY, INC., an Illinois corporation


By:                    
Name:                
Title:                    




150 NORTHWEST POINT LLC, a
Delaware limited liability company


By:                    
Name:                    
Title:                    






--------------------------------------------------------------------------------




Schedule 1 to Bill of Sale and Assignment


Description of Real Property




--------------------------------------------------------------------------------




Schedule 2 to Bill of Sale and Assignment


List of Leases






--------------------------------------------------------------------------------




Schedule 3 to Bill of Sale and Assignment


List of Assumed Operating Agreements




--------------------------------------------------------------------------------




EXHIBIT D


FORM OF FIRPTA CERTIFICATE


Section 1445 of the Internal Revenue Code of 1986, as amended (the "Code")
provides that a transferee (purchaser) of a U.S. real property interest must
withhold tax if the transferor (seller) is a foreign person. For U.S. tax
purposes (including Section 1445), the owner of a disregarded entity (which has
legal title to a U.S. real property interest under local law) will be the
transferor of the property and not the disregarded entity. To inform the
transferee (purchaser) that withholding of tax is not required upon the
disposition of an ownership interest in U.S. real property by ("Transferor"),
Transferor hereby certifies, under the penalty of perjury that:


Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and in Income Tax
Regulations provided thereunder).


Transferor/seller is not a disregarded entity as defined in Section 1.1445
2(b)(2)(iii);


Transferor's Federal Employer Identification Number is             


Transferor's office address is:
____________________
____________________
____________________


Attention        
Telephone        
Fax            


The address or description of the property which is the subject matter of the
indirect disposition is 150 Northwest Point Boulevard, Elk Grove Village,
Illinois.


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.


Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.


[SIGNATURE PAGE FOLLOWS]












--------------------------------------------------------------------------------




This FIRPTA Certificate is executed as of the _______ day of ________ 2012


AMERICAN SERVICE INSURANCE COMPANY, INC., an Illinois corporation


By:                    
Name:                
Title:                    




--------------------------------------------------------------------------------




EXHIBIT E
TENANT ESTOPPEL FORM


Re: 150 Northwest Point Boulevard, Suite , Elk Grove Village, Illinois


Ladies and Gentlemen:


Reference is made to that certain Lease, dated as of ______20__, between
AMERICAN SERVICE INSURANCE COMPANY, INC., an Illinois corporation ("Landlord"),
and the undersigned (herein referred to as the "Lease"). A list of the documents
comprising the Lease is attached hereto as Exhibit A. The undersigned
understands that (a) Landlord has entered into an agreement with 150 NORTHWEST
POINT LLC, a Delaware limited liability company ("Purchaser"), for the sale and
purchase of the building commonly known as 150
Northwest Point Boulevard, Elk Grove Village, Illinois (the "Building"), (b)
Landlord has requested that the undersigned execute and deliver this Tenant
Estoppel Certificate to Purchaser and present and future lenders providing
financing with respect to the Building and related property (each, a "Lender"),
and (c) Purchaser, Lender and their respective successors and assigns will rely
upon the certifications by the undersigned in this Tenant Estoppel Certificate
in connection with the purchase and financing of the Building. The undersigned
hereby certifies as follows:


1. The undersigned is the current tenant under the Lease and [has/has not yet]
taken possession of the leased premises.


2. The Lease is in full force and effect and has not been amended, modified,
supplemented or superseded except as indicated in Exhibit A. The Lease is the
entire agreement between Landlord and the undersigned Tenant, and, without
limiting the generality of the foregoing, Landlord is not obligated to provide
any services to Tenant other than those expressly set forth in the Lease.


3. There is no defense, offset, claim or counterclaim by or in favor of the
undersigned against Landlord under the Lease or against the obligations of the
undersigned under the Lease. The undersigned has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease.


4. The undersigned is not aware of any default now existing of the undersigned
or of Landlord under the Lease, nor of any event which with notice or the
passage of time or both would constitute a default ofthe undersigned or of
Landlord under the Lease except: .


5. The undersigned has not received notice of a prior transfer, assignment,
hypothecation or pledge by Landlord of any of Landlord's interest in the Lease.


6. The current monthly base rent is $ , and the current monthly additional rent
is $ Base rent and additional rent have been paid through ____. Tenant's
Proportionate Share is ___%. Tenant has fully paid all base rent, additional
rent and other sums due and payable under the Lease on or before the date of
hereof and Tenant has not paid any rent more than one month in advance.


7.     There is no remaining rent abatement under the Lease except for:


8.     The term of the Lease commenced on [or shall commence on]     and expires
on ____, 20___, unless sooner terminated pursuant to the provisions of the
Lease.


9. The undersigned has deposited the sum of$ with Landlord as security for the
performance of its obligations as tenant under the Lease, and no portion of such
deposit has been applied by Landlord to any obligation under the Lease.




--------------------------------------------------------------------------------






10. All tenant improvement allowances to be paid under the Lease have been paid
or credited in full except as follows: _


11. Tenant is occupying the Premises and has not assigned the Lease or sublet
any portion of the Premises or granted any licenses or occupancy agreements,
except as follows-




Very truly yours,


[TENANT NAME]


By:
Name:
Title:










--------------------------------------------------------------------------------




EXHIBIT A TO TENANT ESTOPPEL CERTIFICATE LIST OF DOCUMENTS COMPRISING LEASE






--------------------------------------------------------------------------------




EXHIBIT F OPERATING AGREEMENTS


See attached.






--------------------------------------------------------------------------------




Contracted Vendors




Vendor            Service Provided
Affiliated Customer Service    Fire Alarm Monitoring
Aramark            Deli
Midco                Security System & Badging
Sebert                Landscape and Snow Removal
B & B Maintenance        Janitorial
C & C             Pest Control
ComEd            Electric
Constellation New Energy    Electric
Diamond Detective Agency    Guard Service
Fujitec                Elevators
Waste Management        Garbage Service
Westside Mechanical        HVAC
Cintas                Lobby Floor Mat Cleaning




Equipment Leases (Contracted)




Vendor            Service Provided
Quench            Water Coolers
Sweetbush            Plant Rental and Service (lobby plants only)
Absolute Vending        Coffee Machines & Vending Machines






--------------------------------------------------------------------------------




EXHIBIT G
LIST OF LEASES






1.     Lease Agreement dated December 31, 2010 made by American Service
Insurance
Company, Inc. and Universal Casualty Company; and


2.    Lease Agreement dated August 15, 2010 made by American Service Insurance
Company, Inc. and Avalon Risk Management Insurance Agency LLC.






--------------------------------------------------------------------------------




EXHIBIT H
ESCROW AGENT'S WIRING INSTRUCTIONS


See attached.






--------------------------------------------------------------------------------




EXHIBIT I


LICENSES AND PERMITS


None.




--------------------------------------------------------------------------------




EXHIBIT J
EXCLUDED PERSONAL PROPERTY OF SELLER




General
-    All telephones, conference phones, switches, software and related equipment
- All leased furniture, fixtures and equipment, included but not limited to:
o     Coffee Machines
o     Water Coolers
o     Lobby Plants
o     Vending Machines
o     Mail Center Furniture and Equipment
o     Scanning Center Equipment
o     Copy machines


1st Floor




Deli     all inventory, service equipment and/or other property owned by the
deli operator
Fitness Center- all fitness center equipment
-    Lobby
-     All company signs
-
Mail Center

-
all furniture, fixtures and equipment located in the mail center at the time of
inspection

-     Scanning Center - all furniture, fixtures and equipment located in the
scanning center at the time of inspection
-
Training Room #1- all computer equipment, excluding A/V equipment, located in
Training Room #1 at the time of inspection-- Note: we are open to leaving this
equipment in the training room for shared use by all building users should this
be of interest to Purchaser

-    Unfinished Storage Area - all storage boxes , located in the storage area
at the time of inspection -- Note: unless otherwise agreed with Purchaser, these
boxes will be moved prior to the close date


2nd Floor




Tenant Space- all artwork and tenant owned furniture, fixtures and equipment.
-­ Note: cubicles and cubicle chairs, as located on the 2nd floor at the time of
inspection, are not tenant owned and would become the property of Purchaser on
the Close Date but continue to be available for use by tenant during lease term


3rd Floor
-
All artwork and furniture, fixtures and equipment, excluding cubicles and
attached desks, located on the 3rd floor at the time of inspection. This
includes, but is not limited to, furniture in enclosed





--------------------------------------------------------------------------------




offices, filing cabinets and other business equipment.


Note: cubicles and cubicle chairs, as located on the 3rd floor at the time of
inspection, would become the property of Purchaser on the Close Date but
continue to be available for use by tenant during lease term


4th Floor
Tenant Space
all artwork and tenant owned furniture, fixtures and equipment, excluding
cubicles and cubicle chairs, located on the 4th floor at the time of inspection



--Note: cubicles and cubicle chairs, as located on the 4111 floor at the time of
inspection, are not tenant owned and would become the property of Purchaser on
the Close Date but continue to be available for use by tenant during lease term
Data Center- Nortel Phone System, all equipment tagged with an Atlas asset tag,
all server racks tagged with an Atlas asset tag (including all equipment
contained within designated servers) at the time of inspection


5th Floor


Nothing excluded as of the time of inspection


6th Floor




Nothing excluded as of the time of inspection






For the purposes of this Exhibit J , "the time of inspection" shall mean the
time of Purchaser's inspection during the Inspection Period.




